Exhibit 10.3

 

EXECUTION COPY

 

 

 

U.S. $5,000,000,000

 

FIVE YEAR CREDIT AGREEMENT

 

Dated as of July 10, 2014

 

among

 

ABBOTT LABORATORIES
as Borrower,

 

and

 

VARIOUS FINANCIAL INSTITUTIONS,
as Lenders,

 

and

 

BANK OF AMERICA, N.A.
as Administrative Agent,

 

and

 

BARCLAYS BANK PLC
JPMORGAN CHASE BANK N.A.
and
MORGAN STANLEY SENIOR FUNDING, INC.
as Syndication Agents

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
BARCLAYS BANK PLC
J.P. MORGAN SECURITIES LLC
and
MORGAN STANLEY SENIOR FUNDING, INC.
Joint Lead Arrangers and Joint Book Runners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

ARTICLE I

 

 

 

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

SECTION 1.01

Certain Defined Terms

1

 

 

 

SECTION 1.02

Computation of Time Periods

15

 

 

 

SECTION 1.03

Accounting Terms

15

 

 

 

 

ARTICLE II

 

 

 

 

 

AMOUNTS AND TERMS OF THE ADVANCES

 

 

 

 

SECTION 2.01

The Advances

16

 

 

 

SECTION 2.02

Making the Advances

16

 

 

 

SECTION 2.03

[Reserved]

18

 

 

 

SECTION 2.04

Fees

18

 

 

 

SECTION 2.05

Termination or Reduction of the Commitments

18

 

 

 

SECTION 2.06

Repayment of Advances

18

 

 

 

SECTION 2.07

Interest on Advances

18

 

 

 

SECTION 2.08

Interest Rate Determination

20

 

 

 

SECTION 2.09

Optional Conversion of Advances

20

 

 

 

SECTION 2.10

Optional Prepayments of Advances

21

 

 

 

SECTION 2.11

Increased Costs

21

 

 

 

SECTION 2.12

Illegality

22

 

 

 

SECTION 2.13

Payments and Computations

22

 

 

 

SECTION 2.14

Taxes

24

 

 

 

SECTION 2.15

Sharing of Payments, Etc.

26

 

 

 

SECTION 2.16

Use of Proceeds

26

 

i

--------------------------------------------------------------------------------


 

SECTION 2.17

Evidence of Debt

26

 

 

 

SECTION 2.18

[Reserved]

27

 

 

 

SECTION 2.19

Defaulting Lenders

27

 

 

 

SECTION 2.20

Mitigation

28

 

 

 

 

ARTICLE III

 

 

 

 

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

 

 

 

SECTION 3.01

Conditions Precedent to Closing Date

29

 

 

 

SECTION 3.02

Conditions Precedent to Each Borrowing

30

 

 

 

 

ARTICLE IV

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

SECTION 4.01

Representations and Warranties of the Borrower

30

 

 

 

 

 

 

 

ARTICLE V

 

 

 

 

 

COVENANTS OF THE BORROWER

 

 

 

 

SECTION 5.01

Affirmative Covenants

34

 

 

 

SECTION 5.02

Negative Covenants

38

 

 

 

SECTION 5.03

Financial Covenant

41

 

 

 

 

ARTICLE VI

 

 

 

 

 

EVENTS OF DEFAULT

 

 

 

 

SECTION 6.01

Events of Default

41

 

 

 

 

ARTICLE VII

 

 

 

 

 

THE AGENTS

 

 

 

 

SECTION 7.01

Authorization and Action

43

 

 

 

SECTION 7.02

Administrative Agent Individually

43

 

 

 

SECTION 7.03

Duties of Administrative Agent; Exculpatory Provisions

43

 

 

 

SECTION 7.04

Reliance by Administrative Agent

45

 

ii

--------------------------------------------------------------------------------


 

SECTION 7.05

Delegation of Duties

45

 

 

 

SECTION 7.06

Resignation of Administrative Agent

45

 

 

 

SECTION 7.07

Non-Reliance on Administrative Agent and Other Lenders

46

 

 

 

SECTION 7.08

Indemnification

46

 

 

 

SECTION 7.09

Other Agents

47

 

 

 

 

ARTICLE VIII

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

SECTION 8.01

Amendments, Etc.

47

 

 

 

SECTION 8.02

Notices, Etc.

48

 

 

 

SECTION 8.03

No Waiver; Remedies

50

 

 

 

SECTION 8.04

Costs and Expenses

50

 

 

 

SECTION 8.05

Right of Setoff

51

 

 

 

SECTION 8.06

Binding Effect

52

 

 

 

SECTION 8.07

Assignments and Participations

52

 

 

 

SECTION 8.08

Confidentiality

56

 

 

 

SECTION 8.09

Governing Law

57

 

 

 

SECTION 8.10

Execution in Counterparts

57

 

 

 

SECTION 8.11

Electronic Execution of Assignments and Certain Other Documents

57

 

 

 

SECTION 8.12

Jurisdiction, Etc.

57

 

 

 

SECTION 8.13

Patriot Act Notice

58

 

 

 

SECTION 8.14

No Advisory or Fiduciary Responsibility

58

 

 

 

SECTION 8.15

Termination of Credit Documents

59

 

 

 

SECTION 8.16

Waiver of Jury Trial

59

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule I

 

-

 

Commitments

Schedule II

 

-

 

Administrative Agent’s Office; Certain Addresses for Notices

Schedule 4.01(f)

 

-

 

Legal Proceedings

 

EXHIBITS

 

Exhibit A

-

 

Form of Notice of Borrowing

Exhibit B

-

 

Form of Assignment and Acceptance

 

iv

--------------------------------------------------------------------------------


 

FIVE YEAR CREDIT AGREEMENT

 

Dated as of July 10, 2014

 

ABBOTT LABORATORIES, a corporation organized and existing under the laws of the
State of Illinois (the “Borrower”), the Lenders (as defined below) that are
parties hereto, and BANK OF AMERICA, N.A., (“Bank of America”), as
administrative agent (together with any successor thereto appointed pursuant to
Article VII, the “Administrative Agent”) for the Lenders, agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01     Certain Defined Terms.

 

As used in this Five Year Credit Agreement (this “Agreement”), the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule II, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire in the form
supplied by the Administrative Agent.

 

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurodollar Rate Advance (each of which
shall be a “Type” of Advance).

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agents
and the Arrangers.

 

1

--------------------------------------------------------------------------------


 

“Agreement Value” means, with respect to any Hedge Agreement at any date of
determination, the amount, if any, that would be payable to any bank thereunder
in respect of the “agreement value” under such Hedge Agreement if such Hedge
Agreement were terminated on such date, calculated as provided in the
International Swap Dealers Association, Inc. Code of Standard Wording,
Assumptions and Provisions for Swaps, 1986 Edition.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

 

 

Public Debt Rating
S&P/Moody’s

 

Applicable Margin
for Eurodollar Rate
Advances

 

Applicable Margin for
Base Rate Advances

 

Level 1:

 

AA-/Aa3 or above

 

0.625

%

0.000

%

Level 2:

 

Less than Level I but at least A+/A1

 

0.750

%

0.000

%

Level 3:

 

Less than Level 2 but at least A/A2

 

0.875

%

0.000

%

Level 4:

 

Less than Level 3 but at least A-/A3

 

1.00

%

0.000

%

Level 5

 

Less than Level 4

 

1.125

%

0.125

%

 

“Applicable Percentage” means, in the case of the commitment fee paid pursuant
to Section 2.04(a), as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

 

 

Public Debt Rating
S&P/Moody’s

 

Applicable Percentage

 

Level 1:

 

AA-/Aa3 or above

 

0.060%

 

Level 2:

 

Less than Level I but at least A+/A1

 

0.070%

 

Level 3:

 

Less than Level 2 but at least A/A2

 

0.080%

 

Level 4:

 

Less than Level 3 but at least A-/A3

 

0.100%

 

Level 5

 

Less than Level 4

 

0.125%

 

 

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, Barclays
Bank PLC, J.P. Morgan Securities LLC, and Morgan Stanley Senior Funding, Inc.

 

2

--------------------------------------------------------------------------------


 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit B hereto.

 

“Attributable Debt” means (except as otherwise provided in this paragraph), as
to any particular lease under which any Person is at the time liable for a term
of more than 12 months, at any date as of which the amount thereof is to be
determined (the “determination date”), the total net amount of rent required to
be paid by such Person under such lease during the remaining term thereof
(excluding any subsequent renewal or other extension options held by the
lessee), discounted from the respective due dates thereof to the determination
date at the rate of 8% per annum, compounded monthly.  The net amount of rent
required to be paid under any such lease for any such period shall be the
aggregate amount of the rent payable by the lessee with respect to such period
after excluding amounts required to be paid on account of maintenance and
repairs, services, insurance, taxes, assessments, water rates and similar
charges and contingent rents (such as those based on sales or monetary
inflation).  If (a) any such lease is terminable by the lessee upon the payment
of a penalty, (b) the terms of such lease provide that the termination right is
not exercisable until after the determination date and (c) the amount of such
penalty discounted to the determination date at the rate of 8% per annum
compounded monthly is less than the net amount of rentals payable after the time
as of which such termination could occur (the “termination time”) discounted to
the determination date at the rate of 8% per annum compounded monthly, then such
discounted penalty amount shall be used instead of such discounted amount of net
rentals payable after the termination time in calculating the Attributable Debt
for such lease.  If (i) any such lease is terminable by the lessee upon the
payment of a penalty, (ii) such termination right is exercisable on the
determination date and (iii) the amount of the net rentals payable under such
lease after the determination date discounted to the determination date at the
rate of 8% per annum compounded monthly is greater than the amount of such
penalty, the Attributable Debt for such lease as of such determination date
shall be equal to the amount of such penalty.

 

“Bank of America” has the meaning specified in the recital of parties to this
Agreement.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).

 

3

--------------------------------------------------------------------------------


 

“Borrowed Debt” means any Debt for money borrowed represented by notes, bonds,
debentures or other similar evidences of Debt for money borrowed.

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrower Materials” has the meaning specified in Section 5.01(i).

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders to the Borrower pursuant to Section 2.01.

 

“Borrowing Minimum” means $10,000,000.

 

“Borrowing Multiple” means $1,000,000.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City or Chicago and, if such day relates to any Eurodollar
Rate Advance, means any such day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Closing Date” means the date on which each of the conditions set forth in
Section 3.01 have been satisfied (or waived in accordance with Section 8.01).

 

“Commitment” means as to any Lender (a) the Dollar amount set forth opposite
such Lender’s name on Schedule I hereto, or (b) if such Lender has entered into
any Assignment and Acceptance, the Dollar amount set forth for such Lender in
the Register maintained by the Administrative Agent pursuant to Section 8.07(d),
as such amount may be reduced pursuant to Section 2.05.  The aggregate amount of
the Commitments is $5,000,000,000 as such may be reduced in accordance with
Section 2.05 or 6.01.

 

“Commitment Termination Date” means the earlier of (a) July 10, 2019 and (b) the
date on which the Commitments are terminated in accordance with Section 2.05 or
6.01.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Group” means the Borrower and its Subsidiaries.

 

“Consolidated Net Assets”  means the aggregate amount of assets (less applicable
reserves and other properly deductible items) after deducting therefrom all
current liabilities, as set forth on the Consolidated balance sheet of the
Consolidated Group most recently furnished to the Lenders pursuant to
Section 5.01(i)(ii) prior to the time as of which Consolidated Net Assets shall
be determined.

 

4

--------------------------------------------------------------------------------


 

“Consolidated Net Worth” means, at any date of determination, (a) total assets
of the Borrower and its Subsidiaries (including, without limitation, all items
that are treated as intangibles in accordance with GAAP) at such date less
(b) total liabilities of the Borrower and its Subsidiaries (including, without
limitation, all deferred taxes) at such date, in each case determined on a
Consolidated basis.

 

“Continuing Director” means, for any period, an individual who is a member of
the board of directors of the Borrower on the first day of such period or whose
election to the board of directors of the Borrower is approved by a majority of
the other Continuing Directors.

 

“Conversion”, “Convert”, or “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit or similar extensions of credit, (g) all obligations of such
Person in respect of Hedge Agreements, (h) all Debt of others referred to in
clauses (a) through (g) above or clause (i) below directly guaranteed in any
manner by such Person, or the payment of which is otherwise provided for by such
Person, and (i) all Debt referred to in clauses (a) through (h) above secured by
(or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including, without
limitation, accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Debt.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such

 

5

--------------------------------------------------------------------------------


 

Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund an Advance hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become an Embargoed Lender; provided that for the avoidance of doubt, a
Lender shall not be a Defaulting Lender solely by virtue of (A) the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority or (B) in the case of a
solvent Person, the precautionary appointment of an administrator, guardian or
custodian or similar official by a governmental authority under or based on the
law of the country where such Person is organized if the applicable law of such
jurisdiction requires that such appointment not be publicly disclosed, in any
such case, where such ownership or action, as applicable, does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding as to such Lender absent manifest error, and such
Lender shall be deemed to be a Defaulting Lender (subject to Section 2.19(b))
upon delivery of written notice of such determination to the Borrower and each
Lender.

 

“Designated Jurisdiction” means any country or territory that is, or has a
government that is, subject to comprehensive country-wide economic or financial
sanctions or trade embargoes imposed, administered or enforced by any Person
listed in the definition of “Sanctions” (the Designated Jurisdictions as of the
date hereof being Cuba, Iran, Syria, Sudan and North Korea).

 

“Dollars” and the “$” sign each means lawful currency of the United States.

 

6

--------------------------------------------------------------------------------


 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire or in the Assignment and Acceptance, pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Administrative Agent.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower substantially all the
property of which is located, or substantially all of the business of which is
carried on, within the United States (excluding its territories and possessions
and Puerto Rico), provided, however, that the term shall not include any
Subsidiary of the Borrower which (i) is engaged principally in the financing of
operations outside of the United States or in leasing personal property or
financing inventory, receivables or other property or (ii) does not own a
Principal Domestic Property.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) a
commercial bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $10,000,000,000; (d) a commercial
bank organized under the laws of any other country that is a member of the
Organization for Economic Cooperation and Development or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of any such country,
and having total assets in excess of $10,000,000,000, so long as such bank is
acting through a branch or agency located in the country in which it is
organized or another country that is described in this clause (d); and (e) any
other Person approved by the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, by the Borrower, such approval not to be
unreasonably withheld or delayed; provided, however, that no Defaulting Lender
(or Person who would be a Defaulting Lender upon becoming a Lender) nor the
Borrower nor any Affiliate of the Borrower shall qualify as an Eligible
Assignee.

 

“Embargoed Lender” means any Lender (a) that is the subject of any Sanctions or
(b) that is located, organized or resident in any Designated Jurisdiction.

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of noncompliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use,

 

7

--------------------------------------------------------------------------------


 

handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means:

 

(a)                                 (i) the occurrence of a reportable event,
within the meaning of Section 4043 of ERISA, with respect to any Plan unless the
30-day notice requirement with respect to such event has been waived by the
PBGC, or (ii) the requirements of subsection (1) of Section 4043(b) of ERISA
(without regard to subsection (2) of such Section) are being met with a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days;

 

(b)                                 the application for a minimum funding waiver
with respect to a Plan;

 

(c)                                  the provision by the administrator of any
Plan of a notice of intent to terminate such Plan pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA);

 

(d)                                 the cessation of operations at a facility of
the Borrower or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA;

 

(e)                                  the withdrawal by the Borrower or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA;

 

(f)                                   the conditions for the imposition of a
lien under Section 303(k) of ERISA shall have been met with respect to any Plan;
or

 

(g)                                  the institution by the PBGC of proceedings
to terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that could constitute
grounds for the termination of, or the appointment of a trustee to administer, a
Plan.

 

8

--------------------------------------------------------------------------------


 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire or in the Assignment and Acceptance pursuant to which it became a
Lender (or, if no such office is specified, its Domestic Lending Office), or
such other office, branch, subsidiary or affiliate of such Lender as such Lender
may from time to time specify to the Borrower and the Administrative Agent.

 

“Eurodollar Rate” means,

 

(a) for any Interest Period with respect to a Eurodollar Rate Advance, the rate
per annum equal to (i) the London Interbank Offered Rate (“LIBOR”) as published
on the applicable Bloomberg screen page (or other comparable commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time), at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period or (ii) if such published rate is not
available at such time for any reason, a comparable or successor rate which rate
is approved by the Administrative Agent and reported to the Borrower; and

 

(b) for any interest rate calculation with respect to a Base Rate Advance on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
date;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent and reported to the Borrower in connection with any rate
set forth in this definition, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner (x) as otherwise reasonably
determined by the Administrative Agent and (y) that is consistent with the
manner in which the Administrative Agent is applying such rate to similarly
situated borrowers.

 

“Eurodollar Rate Advance” means an Advance denominated in Dollars that bears
interest as provided in Section 2.07(a)(ii).

 

“Eurodollar Rate Reserve Percentage” means, with respect to any Lender for any
Interest Period for any Eurodollar Rate Advance, the reserve percentage
applicable at any time during such Interest Period under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor thereto) for determining the actual reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement) for such Lender with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest

 

9

--------------------------------------------------------------------------------


 

rate on Eurodollar Rate Advances is determined) having a term equal to such
Interest Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excluded Taxes” has the meaning specified in Section 2.14(a).

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any published intergovernmental agreement entered into in connection with
the implementation of such Sections of the Internal Revenue Code and any fiscal
or regulatory legislation adopted pursuant to such published intergovernmental
agreements.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Funded Debt” means Debt of the Borrower (other than Debt in respect of the
Advances or Debt subordinated in right of payment to the Advances) or Debt of
any wholly-owned Domestic Subsidiary, for money borrowed, having a stated
maturity of more than 12 months from the date of application of sale/leaseback
proceeds or which is extendible at the option of the obligor thereon to a date
more than 12 months from the date of such application.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as “hazardous” or “toxic” or
as a “pollutant” or “contaminant” under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

 

“Indemnified Party” has the meaning specified in Section 8.04(b).

 

10

--------------------------------------------------------------------------------


 

“Information” has the meaning specified in Section 8.08.

 

“Information Memorandum” means the information memorandum dated June 2014 used
by the Arranger in connection with the syndication of the Commitments.

 

“Initial Lenders” has the meaning specified in the definition of “Lenders”.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, with respect to
Eurodollar Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below.  The duration
of each such Interest Period shall be one, two, three or six months, as the
Borrower may, upon notice received by the Administrative Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that:

 

(a)                                 the Borrower may not select any Interest
Period that ends after the Commitment Termination Date;

 

(b)                                 Interest Periods commencing on the same date
for Eurodollar Rate Advances comprising part of the same Borrowing shall be of
the same duration (it being understood that the Borrower shall be permitted to
make multiple Borrowings consisting of Eurodollar Rate Advances on the same
date, each of which may be of different durations);

 

(c)                                  whenever the last day of any Interest
Period would otherwise occur on a day other than a Business Day, the last day of
such Interest Period shall be extended to occur on the next succeeding Business
Day, provided, however, that, if such extension would cause the last day of such
Interest Period to occur in the next succeeding calendar month, the last day of
such Interest Period shall occur on the immediately preceding Business Day; and

 

(d)                                 whenever the first day of any Interest
Period occurs on a day of an initial calendar month for which there is no
numerically corresponding day in the calendar month that succeeds such initial
calendar month by the number of months equal to the number of months in such
Interest Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

 

“Lenders” means, collectively, (a) each bank, financial institution and other
institutional lender listed on the signature pages hereof (each, an “Initial
Lender”) and (b) each Eligible Assignee that shall become a party hereto
pursuant to Section 8.07(a), (b) and (c).

 

11

--------------------------------------------------------------------------------


 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means this Agreement and any notes, security agreements or
other documents entered into in connection herewith.

 

“Losses” has the meaning specified in Section 8.04(b).

 

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of the Borrower or the Borrower and its
Subsidiaries taken as a whole, (b) the rights and remedies of the Administrative
Agent or any Lender under this Agreement, taken as a whole, or (c) the ability
of the Borrower to perform its obligations under this Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof).

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“NPL” means the National Priorities List under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended from time to time.

 

“OFAC” means the U.S. Treasury Department’s Office of Foreign Assets Control.

 

“Other Taxes” has the meaning specified in Section 2.14(b).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

12

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereto).

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Platform” has the meaning specified in Section 5.01(i).

 

“Principal Domestic Property” means any building, structure or other facility,
together with the land upon which it is erected and fixtures comprising a part
thereof, used primarily for manufacturing, processing, research, warehousing or
distribution and located in the United States (excluding its territories and
possessions and Puerto Rico) owned or leased by a member of the Consolidated
Group the net book value of which on the date as of which the determination is
being made exceeds 2% of Consolidated Net Assets, other than any such building
structure or other facility or portion of any thereof (a) which is an air or
water pollution control facility financed by obligations issued by a State or
local governmental unit or (b) which the Chief Executive Officer, any President,
the Chief Financial Officer, the Controller or the Treasurer of the Borrower
determines in good faith is not of material importance to the total business
conducted, or assets owned, by the Consolidated Group taken as a whole.

 

“Projections” shall mean the projections of the Borrower and its Subsidiaries
included in the Information Memorandum and any other projections and any forward
looking statements (including statements with respect to booked business) of
such entities furnished to the Lenders or the Administrative Agent by or on
behalf of the Borrower prior to the Closing Date.

 

“Public Debt Rating” means, as of any date and subject to the provisions of the
next succeeding sentence, the lowest rating that has been most recently
announced by each of S&P or Moody’s, as the case may be, for any class of
non-credit enhanced long-term senior unsecured debt issued by the Borrower.  For
purposes of the foregoing:  (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating, the Applicable Percentage and the Applicable Margin
shall be determined by reference to the available rating; (b) if neither S&P nor
Moody’s shall have in effect a Public Debt Rating, the Applicable Percentage and
the Applicable Margin shall be set in accordance with Level 5 under the
definition of Applicable Percentage or Applicable Margin, as the case may be;
(c) if the ratings established by S&P and Moody’s shall fall within different
levels, the Applicable Percentage and the Applicable Margin shall be based upon
the higher of such ratings, except that, in the event that the lower of such
ratings is more than one level below the higher of such ratings, the Applicable
Percentage and the Applicable Margin shall be based upon the level immediately
above the lower of such ratings; (d) if any rating established by S&P or Moody’s
shall be changed, such change shall be effective as of the date on which such
change is first announced publicly by the rating

 

13

--------------------------------------------------------------------------------


 

agency making such change; and (e) if S&P or Moody’s shall change the basis on
which ratings are established, each reference to the Public Debt Rating
announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.

 

“Register” has the meaning specified in Section 8.07(d).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders holding more than 50% of the
Commitments at such time or, if the Commitments have been terminated at such
time pursuant to Section 2.05 or 6.01, Lenders owed more than 50% of the
aggregate unpaid principal amount of the Advances owing to Lenders at such time;
provided that the Commitment of, and the Advances held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Resolutions” means the resolutions adopted by the board of directors of the
Borrower at a meeting held on October 12, 2007.

 

“Responsible Officer” means the Chief Executive Officer, the Chief Financial
Officer, the Treasurer, the Controller, any Assistant Treasurer, the Director,
Capital Markets and Global Treasury Operations and the General Counsel of the
Borrower (or other executive officer of the Borrower performing similar
functions) or any other officer of the Borrower responsible for overseeing or
reviewing compliance with this Agreement.

 

“S&P” means Standard & Poor’s Financial Services LLC (or any successor thereof).

 

“Sale and Leaseback Transaction” has the meaning specified in Section 5.02(c).

 

“Sanction(s)” means any economic or trade sanction enacted, imposed,
administered or enforced by the United States Government (including, without
limitation, the U.S. Department of State and OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

 

“Significant Subsidiary” means any Subsidiary of the Borrower that constitutes a
“significant subsidiary” under Regulation S-X promulgated by the Securities and
Exchange Commission, as in effect from time to time.

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

14

--------------------------------------------------------------------------------


 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, trust or estate of which (or in which)
more than 50% of (a) the issued and outstanding capital stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Syndication Agents” means Barclays Bank PLC, JPMorgan Chase Bank, N.A. and
Morgan Stanley Senior Funding, Inc.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings or other like charges imposed by any governmental
authority, including any interest, additions to tax or penalties applicable
thereto.

 

“2012 Credit Agreement” means the Five Year Credit Agreement dated as of
July 18, 2012 by and among the Borrower, JPMorgan Chase Bank, N.A., as
administrative agent and the lenders party thereto.

 

“Type” has the meaning specified in the definition of “Advance”.

 

“United States” and “U.S.” each means the United States of America.

 

“U.S. Subsidiary” means, with respect to any Person, any Subsidiary of such
Person that is organized under the laws of the United States, any State thereof
or the District of Columbia.

 

“Voting Stock” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

SECTION 1.02                                      Computation of Time Periods. 
In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from”  means “from and including”, the word
“through” means “through and including” and each of the words “to” and “until”
mean “to but excluding”.

 

SECTION 1.03                                      Accounting Terms.  Except as
otherwise expressly provided herein, all accounting terms not specifically
defined herein shall be construed in accordance with, and all financial data
(including financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, generally accepted accounting
principles as

 

15

--------------------------------------------------------------------------------


 

in effect in the United States from time to time (“GAAP”).  If at any time any
change in GAAP would affect the calculation of any covenant set forth herein and
either the Borrower or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
covenant to preserve the original intent thereof in light of such change in GAAP
(subject to the approval of the Required Lenders); provided that, until so
amended, (i) such covenant shall continue to be calculated in accordance with
GAAP prior to such change and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders, concurrently with the delivery of any
financial statements or reports with respect to such covenant, statements
setting forth a reconciliation between calculations of such covenant made before
and after giving effect to such change in GAAP.

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01                                      The Advances.  Each Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
Advances to the Borrower from time to time on any Business Day during the period
from the Closing Date until the Commitment Termination Date in an aggregate
amount not to exceed at any time outstanding such Lender’s Commitment.  Each
Borrowing shall be in an aggregate amount equal to the Borrowing Minimum or a
Borrowing Multiple in excess thereof and shall consist of Advances of the same
Type made on the same day by the Lenders ratably according to their respective
Commitments.  Within the limits of each Lender’s Commitment, the Borrower may
borrow under this Section 2.01, prepay pursuant to Section 2.10 and reborrow
under this Section 2.01.

 

SECTION 2.02                                      Making the Advances.  (a) 
Each Borrowing shall be made on notice, given not later than (x) 11:00 A.M. (New
York City time) on the third Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Eurodollar Rate Advances or
(y) 11:00 A.M. (New York City time) on the date of the proposed Borrowing in the
case of a Borrowing consisting of Base Rate Advances, by the Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telecopier or other electronic communication.  Each notice of a Borrowing shall
be by (x) telephone or (y) notice in substantially the form of Exhibit A hereto
or such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent) (a “Notice of Borrowing”), provided that
any telephone notice must be confirmed immediately by delivery to the
Administrative Agent of a Notice of Borrowing, specifying therein the requested
(i) date of such Borrowing (which shall be a Business Day), (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing
(iv) initial Interest Period for such Advance, if such Borrowing is to consist
of Eurodollar Rate Advances and (v) account or accounts in which the proceeds of
the Borrowing should be credited.  Each Lender shall, before 1:00 P.M. (New York
City time) on the date of such Borrowing make available for the account of its
Applicable Lending Office to the Administrative Agent at the applicable
Administrative Agent’s Office, in same day funds, such Lender’s ratable portion
of such Borrowing.  After the Administrative Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower in

 

16

--------------------------------------------------------------------------------


 

immediately available funds to the account or accounts specified by the Borrower
to the Administrative Agent in the Notice of Borrowing relating to the
applicable Borrowing.

 

(b)                                 Anything in Section 2.02(a) to the contrary
notwithstanding, (i) the Borrower may not select Eurodollar Rate Advances for
any Borrowing if the obligation of the Lenders to make Eurodollar Rate Advances
shall then be suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurodollar
Rate Advances may not be outstanding as part of more than ten separate
Borrowings.

 

(c)                                  Each Notice of Borrowing shall be
irrevocable and binding on the Borrower.  In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Lender against any reasonable loss,
cost or expense incurred by such Lender as a result of any failure to fulfill on
or before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any reasonable loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.

 

(d)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the time of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s ratable
portion of such Borrowing, the Administrative Agent may assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Borrowing in accordance with Section 2.02(a) and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that any Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to pay or to repay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is paid or repaid to the Administrative Agent, at (i) in the
case of the Borrower, the higher of (A) the interest rate applicable at the time
to Advances comprising such Borrowing and (B) the cost of funds incurred by the
Administrative Agent in respect of such amount and (ii) in the case of such
Lender, the Federal Funds Rate.  If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender shall pay to the
Administrative Agent such corresponding amount, such amount so paid shall
constitute such Lender’s Advance as part of such Borrowing for all purposes of
this Agreement.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(e)                                  The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Advance on the date of
such Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on the date of any
Borrowing.

 

17

--------------------------------------------------------------------------------


 

(f)                                   If any Lender makes available to the
Administrative Agent funds for any Advance to be made by such Lender as provided
herein, and such funds are not made available to a Borrower by the
Administrative Agent because the conditions to such Borrowing are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender, without interest.

 

SECTION 2.03                                      [Reserved].

 

SECTION 2.04                                      Fees.  (a)  Commitment Fee. 
The Borrower agrees to pay to the Administrative Agent, for the account of each
Lender (other than a Defaulting Lender for such time as such Lender is a
Defaulting Lender), a commitment fee on the actual daily amount of such Lender’s
unused Commitment at a rate per annum equal to the Applicable Percentage,
payable in arrears quarterly on the last Business Day of each March, June,
September and December, and on the Commitment Termination Date.

 

(b)                                 Additional Fees.  The Borrower shall pay to
the Administrative Agent for its own account such fees as may from time to time
be agreed between the Borrower and the Administrative Agent.

 

SECTION 2.05                                      Termination or Reduction of
the Commitments.  (a)  Ratable Reduction or Termination.  The Borrower shall
have the right, upon at least three Business Days’ notice to the Administrative
Agent, to terminate in whole or permanently reduce ratably in part the unused
portions of the respective Commitments of the Lenders; provided that each
partial reduction shall be in an aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof; provided further, that the aggregate
amount of the Commitments shall not be reduced to an amount that is less than
the aggregate principal amount of Advances then outstanding; and provided
further that any such notice may state that such notice is conditioned upon the
effectiveness of other credit facilities or the consummation of a specific
transaction, in which case such notice may be revoked by the Borrower if such
condition is not satisfied.

 

(b)                                 Defaulting Lender Commitment Reductions. 
The Borrower may terminate the unused amount of the Commitments of any Lender
that is a Defaulting Lender upon not less than three Business Days’ prior notice
to the Administrative Agent (which shall promptly notify the Lenders thereof),
it being understood that notwithstanding such Commitment termination, the
provisions of Section 2.19(c) will continue to apply to all amounts thereafter
paid by the Borrower for the account of such Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity or other
amounts); provided that such termination shall not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent or any Lender may
have against such Defaulting Lender.

 

SECTION 2.06                                      Repayment of Advances.  The
Borrower shall repay to the Administrative Agent, for the ratable account of the
Lenders on the Commitment Termination Date, the aggregate principal amount of
all Advances outstanding on such date.

 

SECTION 2.07                                      Interest on Advances.  (a) 
Scheduled Interest.  The Borrower shall pay interest on the unpaid principal
amount of each Advance made to it from the date of such Advance until such
principal amount shall be paid in full, at the following rates per annum:

 

18

--------------------------------------------------------------------------------


 

(i)                                     Base Rate Advances.  During such periods
as such Advance is a Base Rate Advance, a rate per annum equal at all times to
the sum of (A) the Base Rate in effect from time to time and (B) the Applicable
Margin, payable in arrears quarterly on the last Business Day of each March,
June, September and December, during such periods and on the Commitment
Termination Date.

 

(ii)                                  Eurodollar Rate Advances.  During such
periods as such Advance is a Eurodollar Rate Advance, a rate per annum equal at
all times during each Interest Period for such Advance to the sum of (A) the
Eurodollar Rate for such Interest Period for such Advance, and (B) the
Applicable Margin, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurodollar Rate Advance shall
be Converted or paid in full.

 

(b)                                 Default Interest.  Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent shall,
upon the request of the Required Lenders, require the Borrower to pay interest
(“Default Interest”), which amount shall accrue as of the date of occurrence of
the Event of Default, on (i) the unpaid principal amount of each Advance owing
to each Lender, payable in arrears on the dates referred to in
Section 2.07(a)(i) or 2.07(a)(ii), at a rate per annum equal at all times to 2%
per annum above the rate per annum required to be paid on such Advance pursuant
to Section 2.07(a)(i) or 2.07(a)(ii) and (ii) to the fullest extent permitted by
law, the amount of any interest, fee or other amount payable hereunder that is
not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable in arrears on the date such amount shall be paid
in full and on demand, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid on Base Rate Advances pursuant to
Section 2.07(a)(i), provided, however, that following acceleration of the
Advances pursuant to Section 6.01, Default Interest shall accrue and be payable
hereunder whether or not previously required by the Administrative Agent.

 

(c)                                  Additional Interest on Eurodollar Rate
Advances.  The Borrower shall pay to each Lender, so long as and to the extent
such Lender shall be required under regulations of the Board of Governors of the
Federal Reserve System to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of each Advance of such Lender that is a
Eurodollar Rate Advance, from the date of such Advance until such principal
amount is paid in full, at an interest rate per annum equal at all times to the
remainder obtained by subtracting (a) the Eurodollar Rate for the applicable
Interest Period for such Advance from (b) the rate obtained by dividing such
Eurodollar Rate by a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage of such Lender for such Interest Period, payable on each date on
which interest is payable on such Advance.  Such Lender shall as soon as
practicable provide notice to the Administrative Agent and the Borrower of any
such additional interest arising in connection with such Advance, which notice
shall be conclusive and binding, absent demonstrable error.

 

19

--------------------------------------------------------------------------------


 

SECTION 2.08                                      Interest Rate Determination. 
(a)  The Administrative Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Administrative Agent
for purposes of Section 2.07(a)(i) or 2.07(a)(ii).

 

(b)                                 If, with respect to any Eurodollar Rate
Advances, the Required Lenders notify the Administrative Agent that (i) they are
unable to obtain matching deposits in the London inter-bank market at or about
11:00 A.M. (London time) on the second Business Day before the making of a
Borrowing in sufficient amounts to fund their respective Advances as a part of
such Borrowing during its Interest Period or (ii) the Eurodollar Rate for any
Interest Period for such Advances will not adequately and fairly reflect the
cost to the Required Lenders of making, funding or maintaining their respective
Eurodollar Rate Advances for such Interest Period, the Administrative Agent
shall forthwith so notify the Borrower and the Lenders, whereupon (A) the
Borrower will, on the last day of the then existing Interest Period therefor,
either (x) prepay such Advances or (y) Convert such Advances into Base Rate
Advances and (B) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

 

(c)                                  If the Borrower shall fail to select the
duration of any Interest Period for any Eurodollar Rate Advances in accordance
with the provisions contained in the definition of “Interest Period” in
Section 1.01, the Administrative Agent will forthwith so notify the Borrower and
the Lenders and such Eurodollar Rate Advances will automatically, on the last
day of the then existing Interest Period therefor, Convert into Base Rate
Advances.

 

(d)                                 On the date on which the aggregate unpaid
principal amount of Eurodollar Rate Advances comprising any Borrowing shall be
reduced, by payment or prepayment or otherwise, to less than $5,000,000, such
Advances shall automatically Convert into Base Rate Advances.

 

(e)                                  Upon the occurrence and during the
continuance of any Event of Default, (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor, be
Converted into a Base Rate Advance (unless the Required Lenders otherwise
consent) and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended.

 

SECTION 2.09                                      Optional Conversion of
Advances.  The Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Conversion and subject to the
provisions of Sections 2.08 and 2.12, Convert all Advances of one Type
comprising the same Borrowing into Advances of the other Type; provided,
however, that any Conversion of Eurodollar Rate Advances into Base Rate Advances
shall be made only on the last day of an Interest Period for such Eurodollar
Rate Advances, any Conversion of Base Rate Advances into Eurodollar Rate
Advances shall be in an amount not less than the minimum amount specified in
Section 2.01 and no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(b).  Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion (which shall be a Business Day), (ii) the Advances to be
Converted, and (iii) if such Conversion is into

 

20

--------------------------------------------------------------------------------


 

Eurodollar Rate Advances, the duration of the initial Interest Period for each
such Advance.  Each notice of Conversion shall be irrevocable and binding on the
Borrower.

 

SECTION 2.10                                      Optional Prepayments of
Advances.  The Borrower may, upon notice to the Administrative Agent stating the
proposed date and aggregate principal amount of the proposed prepayment, given
not later than 11:00 A.M. (New York City time) on the date (which date shall be
a Business Day) of such proposed prepayment, in the case of a Borrowing
consisting of Base Rate Advances, and not later than 11:00 A.M. (New York City
time) at least two Business Days prior to the date of such proposed prepayment,
in the case of a Borrowing consisting of Eurodollar Rate Advances, and if such
notice is given, the Borrower shall, prepay the outstanding principal amount of
the Advances comprising part of the same Borrowing in whole or ratably in part,
and in the case of any Eurodollar Rate Borrowing, together with accrued interest
to the date of such prepayment on the principal amount prepaid; provided,
however, that (i) each partial prepayment shall be in an aggregate principal
amount of the Borrowing Minimum or a Borrowing Multiple in excess thereof and
(ii) if any prepayment of a Eurodollar Rate Advance is made on a date other than
the last day of an Interest Period for such Eurodollar Rate Advance, the
Borrower shall also pay any amount owing pursuant to Section 8.04(c); and
provided, further, that, subject to clause (ii) of the immediately preceding
proviso, any such notice may state that such notice is conditioned upon the
effectiveness of other credit facilities or the consummation of a specific
transaction, in which case such notice may be revoked by the Borrower if such
condition is not satisfied.

 

SECTION 2.11                                      Increased Costs.  (a)  If, due
to either (i) the introduction of or any change in or in the interpretation of
any law or regulation or (ii) the compliance with any directive, guideline or
request from any central bank or other governmental authority including, without
limitation, any agency of the European Union or similar monetary or
multinational authority (whether or not having the force of law), in each case
after the date hereof (or with respect to any Lender, if later, the date on
which such Lender becomes a Lender), there shall be any increase in the cost to
any Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Advances (excluding for purposes of this Section 2.11 any such increased costs
resulting from (i) Taxes as to which such Lender is indemnified under
Section 2.14, (ii) Excluded Taxes, or (iii) Other Taxes), and such Lender is
generally charging, or intends to generally charge, such amounts to its
customers that are similarly situated to the Borrower and with similar credit
facilities, to the extent such Lender has the right under such similar credit
facilities to do so (but such Lender shall not be required to disclose any
confidential or proprietary information), then the Borrower shall from time to
time, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased cost.  A certificate as to such increased cost submitted to the
Borrower and the Administrative Agent by such Lender shall be conclusive and
binding for all purposes, absent demonstrable error.

 

(b)                                 If any Lender determines that compliance
with any law or regulation or any directive, guideline or request from any
central bank or other governmental authority including, without limitation, any
agency of the European Union or similar monetary or multinational authority
(whether or not having the force of law), in each case promulgated or given
after the date hereof (or with respect to any Lender, if later, the date on
which such Lender

 

21

--------------------------------------------------------------------------------


 

becomes a Lender), affects or would affect the amount of capital or liquidity
required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital or liquidity is
increased by or based upon the existence of such Lender’s commitment to lend
hereunder and other commitments of this type, and such Lender is generally
charging, or intends to generally charge, such amounts to its customers that are
similarly situated to the Borrower and with similar credit facilities, to the
extent such Lender has the right under such similar credit facilities to do so
(but such Lender shall not be required to disclose any confidential or
proprietary information), the Borrower shall, from time to time upon demand by
such Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital or liquidity to be allocable to the existence of such
Lender’s commitment to lend hereunder.  A certificate as to such amounts
submitted to the Borrower and the Administrative Agent by such Lender shall be
conclusive and binding for all purposes, absent demonstrable error.

 

(c)                                  Notwithstanding anything in this
Section 2.11 to the contrary, for purposes of this Section 2.11, (A) the Dodd
Frank Wall Street Reform and Consumer Protection Act and the rules and
regulations issued thereunder  or in connection therewith or in implementation
thereof, and (B) all requests, rules, guidelines and directions promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any similar or successor agency, or the United States or foreign
regulatory authorities, in each case, pursuant to Basel III) shall be deemed to
have been enacted following the date hereof (or with respect to any Lender, if
later, the date on which such Lender becomes a Lender).

 

SECTION 2.12                                      Illegality.  Notwithstanding
any other provision of this Agreement, (a) if any Lender shall notify the
Administrative Agent that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or any central bank
or other governmental authority, including without limitation, any agency of the
European Union or similar monetary or multinational authority, asserts that it
is unlawful, for such Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to fund or maintain
Eurodollar Rate Advances hereunder, (i) each Eurodollar Rate Advance of such
Lender will automatically, upon such notification, be Converted into a Base Rate
Advance and (ii) the obligation of such Lender to make Eurodollar Rate Advances
or to Convert Advances into Eurodollar Rate Advances shall be suspended until
the Administrative Agent shall notify the Borrower and such Lender that the
circumstances causing such suspension no longer exist and (b) if Lenders
constituting the Required Lenders so notify the Administrative Agent, (i) each
Eurodollar Rate Advance of each Lender will automatically, upon such
notification, Convert into a Base Rate Advance and (ii) the obligation of each
Lender to make Eurodollar Rate Advances or to Convert Advances into Eurodollar
Rate Advances shall be suspended until the Administrative Agent shall notify the
Borrower and each Lender that the circumstances causing such suspension no
longer exist.

 

SECTION 2.13                                      Payments and Computations. 
(a)  The Borrower shall make each payment required to be made by it under this
Agreement not later than 11:00 A.M. (New York City time) on the day when due in
Dollars to the Administrative Agent at the applicable Administrative Agent’s
Office in same day funds.  The Administrative Agent will promptly

 

22

--------------------------------------------------------------------------------


 

thereafter cause to be distributed like funds relating to the payment of
principal or interest or commitment fees ratably (other than amounts payable
pursuant to Section 2.02(c), 2.07(c), 2.11, 2.12(i), 2.14, 2.15 or 8.04(c)) to
the Lenders for the account of their respective Applicable Lending Offices, and
like funds relating to the payment of any other amount payable to any Lender to
such Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement.  Upon its acceptance of
an Assignment and Acceptance and recording of the information contained therein
in the Register pursuant to Section 8.07(c), from and after the effective date
specified in such Assignment and Acceptance, the Administrative Agent shall make
all payments hereunder in respect of the interest assigned thereby to the
assignor for amounts which have accrued to but excluding the effective date of
such assignment and to the assignee for amounts which have accrued from and
after the effective date of such assignment. All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.

 

(b)                                 The Borrower hereby authorizes each Lender,
if and to the extent payment owed to such Lender is not made when due hereunder,
to charge from time to time against any or all of the Borrower’s accounts with
such Lender any amount so due.

 

(c)                                  All computations of interest based on the
Base Rate shall be made by the Administrative Agent on the basis of a year of
365 or 366 days, as the case may be, and all computations of interest based on
the Eurodollar Rate or the Federal Funds Rate (other than determinations of the
Base Rate made at any time by reference to the Federal Funds Rate) and of
commitment fees shall be made by the Administrative Agent on the basis of a year
of 360 days, in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest or
such fees are payable.  Each determination by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
demonstrable error.

 

(d)                                 Whenever any payment hereunder shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment fee, as
the case may be; provided, however, that, if such extension would cause payment
of interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the immediately
preceding Business Day.

 

(e)                                  Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Lenders hereunder that the Borrower will not make such payment in full,
the Administrative Agent may assume that the Borrower has made such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent,
following prompt notice thereof, forthwith on demand such amount distributed to
such Lender, together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.

 

23

--------------------------------------------------------------------------------


 

SECTION 2.14                                      Taxes.  (a)  Any and all
payments by the Borrower hereunder shall be made, in accordance with
Section 2.13, free and clear of and without deduction for any and all present or
future Taxes, including levies, imposts, deductions, charges and withholdings,
and all liabilities with respect thereto, excluding, in the case of each Lender
and each Agent, (i) taxes imposed on (or measured by) its overall net income,
franchise taxes imposed on it in lieu of net income taxes, and branch profits
taxes, in each case only to the extent imposed by the jurisdiction under the
laws of which such Lender or such Agent, as the case may be, is organized or any
political subdivision thereof, by the jurisdiction of such Lender’s Applicable
Lending Office or any political subdivision thereof or as a result of a present
or former connection between such Lender and the jurisdiction imposing such Tax
(other than connections arising from such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Advance or Loan Document), (ii) any branch profits Taxes imposed
by the United States, (iii) withholding Tax imposed by the United States on
payments by the Borrower to any Lender pursuant to a law in effect at the time a
Lender becomes a party to this Agreement (or designates a new Applicable Lending
Office) , except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new Applicable Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding Tax pursuant to this Section 2.14, (iv) any Tax that is imposed
by the United States by reason of such recipient’s failure to comply with
Section 2.14(e), and (v) any taxes imposed under FATCA, including as a result of
such recipient’s failure to comply with Section 2.14(e)(iii) (all such excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments hereunder being hereinafter referred to as “Excluded
Taxes”).  If the Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder to any Lender or any Agent, (A) the
Borrower shall make such deductions and (B) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law. If the Borrower shall be required by law to
deduct any Taxes other than Excluded Taxes from or in respect of any sum payable
hereunder to any Lender or any Agent, the sum payable shall be increased as may
be necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.14) such Lender or
such Agent, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made.

 

(b)                                 In addition, without duplication of any
other obligation set forth in this Section 2.14, the Borrower, as applicable
agrees to pay any present or future stamp and documentary taxes and any other
excise or property taxes, charges or similar levies that arise from any payment
made hereunder or from the execution, delivery or registration of, or
performance under, or otherwise with respect to, this Agreement other than
Excluded Taxes (hereinafter referred to as “Other Taxes”).

 

(c)                                  Without duplication of any other obligation
set forth in this Section 2.14, the Borrower, as applicable shall indemnify each
Lender and each Agent for the full amount of Taxes, other than Excluded Taxes,
and Other Taxes imposed on or paid by such Lender or such Agent, as the case may
be, and any liability (including, without limitation, penalties, interest and
expenses) arising therefrom or with respect thereto.  This indemnification shall
be made within

 

24

--------------------------------------------------------------------------------


 

30 days from the date such Lender or such Agent, as the case may be, makes
written demand therefor.

 

(d)                                 Within 30 days after the date of any payment
of Taxes or Other Taxes for which the Borrower is responsible under this
Section 2.14, the Borrower shall furnish to the Administrative Agent, at its
address as specified pursuant to Section 8.02, the original or a certified copy
of a receipt evidencing payment thereof.

 

(e)                                  (i)  Each Lender organized under the laws
of a jurisdiction outside the United States shall, on or prior to the date of
its execution and delivery of this Agreement in the case of each Initial Lender
and on the date of the Assignment and Acceptance pursuant to which it becomes a
Lender in the case of each other Lender and from time to time thereafter as
prescribed by applicable law or as requested in writing by the Borrower (but
only so long as such Lender remains lawfully able to do so), provide each of the
Administrative Agent and the Borrower with two original Internal Revenue Service
forms W-8BEN or W-8ECI, as appropriate, or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Lender is
exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement.

 

(ii)                                  Any Lender that is a “United States
person” within the meaning of Section 7701(a)(30) of the Internal Revenue Code
shall deliver to the Borrower and the Administrative Agent executed originals of
Internal Revenue Service Form W-9 or such other documentation or information
prescribed by applicable laws or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent, as
the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.

 

(iii)                               If a payment made to a Lender hereunder
would be subject to U.S. federal withholding tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower or the Administrative Agent to comply with
its obligations under FATCA, to determine that such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this Section 2.14(e),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(f)                                   In the event that an additional payment is
made under Section 2.14(a) or 2.14(c) for the account of any Lender and such
Lender, in its sole discretion, determines that it has irrevocably received or
been granted a credit against, or relief or remission from, or repayment of, any
tax paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such additional payment, such Lender
shall, to the extent that it determines that it can do so without prejudice to
the retention of the amount of such credit,

 

25

--------------------------------------------------------------------------------


 

relief, remission or repayment, pay to the Borrower such amount as such Lender
shall, in its reasonable discretion, have determined is attributable to such
deduction or withholding and will leave such Lender (after such payment) in no
worse position than it would have been had the Borrower not been required to
make such deduction or withholding.  Nothing contained in this
Section 2.14(f) shall (i) interfere with the right of a Lender to arrange its
tax affairs in whatever manner it thinks fit or (ii) oblige any Lender to
disclose any information relating to its tax returns, tax affairs or any
computations in respect thereof or (iii) require any Lender to take or refrain
from taking any action that would prejudice its ability to benefit from any
other credits, reliefs, remissions or repayments to which it may be entitled.

 

SECTION 2.15                                      Sharing of Payments, Etc. 
Subject to Section 2.19 in the case of a Defaulting Lender, if any Lender shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) on account of the Advances owing to it (other
than pursuant to Section 2.02(c), 2.07(c), 2.11, 2.12(a), 2.14 or 8.04(c)) in
excess of its ratable share of payments on account of the Advances obtained by
all the Lenders, such Lender shall forthwith purchase from the other Lenders
such participations in the Advances owing to them as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (a) the amount of
such Lender’s required repayment to (b) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.  The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

 

SECTION 2.16                                      Use of Proceeds. The proceeds
of the Advances shall be available, and the Borrower agrees that it shall use
such proceeds, solely for general corporate purposes of the Borrower and its
Subsidiaries.

 

SECTION 2.17                                      Evidence of Debt.  (a)  Each
Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Advance owing to such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder in respect of Advances.

 

(b)                                 The Register maintained by the
Administrative Agent pursuant to Section 8.07(d) shall include a control
account, and a subsidiary account for each Lender, in which accounts (taken
together) shall be recorded (i) the date and amount of each Borrowing made
hereunder, the Type of Advances comprising such Borrowing and, if appropriate,
the Interest Period applicable thereto, (ii) the terms of each Assignment and
Acceptance delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iv) the amount of any sum

 

26

--------------------------------------------------------------------------------


 

received by the Administrative Agent from the Borrower hereunder and each
Lender’s share thereof.

 

(c)                                  Entries made reasonably and in good faith
by the Administrative Agent in the Register pursuant to subsection (b) above,
and by each Lender in its account or accounts pursuant to subsection (a) above,
shall be prima facie evidence of the amount of principal and interest due and
payable or to become due and payable from the Borrower to, in the case of the
Register, each Lender and, in the case of such account or accounts, such Lender,
under this Agreement, absent manifest error; provided, however, that the failure
of the Administrative Agent or such Lender to make an entry, or any finding that
an entry is incorrect, in the Register or such account or accounts shall not
limit, expand or otherwise affect the obligations of the Borrower under this
Agreement.

 

SECTION 2.18                                      [Reserved].

 

SECTION 2.19                                      Defaulting Lenders.

 

(a)                                 Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender (it being understood that the determination of whether a Lender is no
longer a Defaulting Lender shall be made as described in Section 2.19(b)):

 

(i)                                     such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to Section 2.04(a);

 

(ii)                                  to the fullest extent permitted by
applicable law, such Lender will not be entitled to vote in respect of
amendments and waivers hereunder, and the Commitment and the outstanding
Advances of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definition of “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided that any such amendment or waiver that would increase or extend the
term of the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender; and

 

(iii)                               the Borrower may, at its sole expense and
effort, require such Defaulting Lender to assign and delegate its interests,
rights and obligations under this Agreement pursuant to Section 8.07.

 

(b)                                 If the Borrower and the Administrative Agent
agree in writing in their discretion that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, such Lender will, to the extent applicable, purchase at par such
portion of outstanding Advances of the other Lenders and/or make such other
adjustments as the

 

27

--------------------------------------------------------------------------------


 

Administrative Agent may determine to be necessary to cause the Advances and
unused Commitments to be on a pro rata basis in accordance with their respective
Commitments, whereupon such Lender will cease to be a Defaulting Lender and will
be a Non-Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from such
Lender’s having been a Defaulting Lender.

 

(c)                                  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent hereunder for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 6.01 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 8.05 shall be applied at such time or
times as follows:  first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any
Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as reasonably determined by the
Administrative Agent; third, as the  Borrower may request, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Advances under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or otherwise pursuant to this Section 2.19(c) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

SECTION 2.20                                      Mitigation.  (a)  Each Lender
shall promptly notify the Borrower and the Administrative Agent of any event of
which it has knowledge that will result in, and will use reasonable commercial
efforts available to it (and not, in such Lender’s good faith judgment,
otherwise disadvantageous to such Lender) to mitigate or avoid, (i) any
obligation by the Borrower to pay any amount pursuant to Section 2.11 or 2.14 or
(ii) the occurrence of any circumstance described in Section 2.12 (and, if any
Lender has given notice of any such event described in clause (i) or (ii) above
and thereafter such event ceases to exist, such Lender shall promptly so notify
the Borrower and the Administrative Agent).  In furtherance of the foregoing,
each Lender will designate a different funding office if such designation will
avoid (or reduce the cost to the Borrower of) any event described in clause
(i) or (ii) of the preceding sentence and such designation will not, in such
Lender’s good faith judgment, be otherwise disadvantageous to such Lender.

 

(b)                                 Notwithstanding any other provision of this
Agreement, if any Lender fails to notify the Borrower of any event or
circumstance which will entitle such Lender to

 

28

--------------------------------------------------------------------------------


 

compensation pursuant to Section 2.11 within 180 days after such Lender obtains
knowledge of such event or circumstance, then such Lender shall not be entitled
to compensation from the Borrower for any amount arising prior to the date which
is 180 days before the date on which such Lender notifies the Borrower of such
event or circumstance.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

SECTION 3.01                                      Conditions Precedent to
Closing Date.  This Agreement shall become effective on and as of the first date
on which the following conditions precedent have been satisfied (or waived in
accordance with Section 8.01):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement and the other Loan Documents signed on behalf of such party or
(ii) written evidence reasonably satisfactory to the Administrative Agent (which
may include facsimile transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

 

(b)                                 Since December 31, 2013, there shall not
have occurred any event or condition that has had or would be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

(c)                                  All fees due to the Administrative Agent,
the Arrangers and the Lenders shall have been paid, and all expenses of the
Administrative Agent and the Arrangers that are required to be paid or
reimbursed by the Borrower and that have been invoiced at least two Business
Days prior to the Closing Date shall have been so paid or reimbursed.

 

(d)                                 On the Closing Date, the following
statements shall be true and the Administrative Agent shall have received a
certificate of the Borrower, dated the Closing Date, stating that:

 

(i)                                     The representations and warranties
contained in Section 4.01 are true and correct in all material respects (or in
the case of any representation or warranty that by its terms is qualified by
materiality, true and correct) on and as of the Closing Date; and

 

(ii)                                  No event has occurred and is continuing,
or shall occur as a result of the occurrence of the Closing Date, that
constitutes a Default.

 

(e)                                  The Administrative Agent shall have
received on or before the Closing Date, each dated on or about such date:

 

(i)                                     Certified copies of the Resolutions, and
of all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement;

 

29

--------------------------------------------------------------------------------


 

(ii)                                  A certificate of the Secretary or an
Assistant Secretary of the Borrower certifying the names and true signatures of
the officers of the Borrower authorized to sign this Agreement and the other
documents to be delivered by it hereunder; and

 

(iii)                               A favorable opinion letter from Mayer Brown
LLP in form and substance reasonably satisfactory to the Administrative Agent.

 

(f)                                   The 2012 Credit Agreement shall have been
terminated in accordance with Section 8.15.

 

(g)                                  To the extent requested by a Lender,
delivery of executed promissory notes.

 

(h)                                 To the extent requested by any Lender
through the Administrative Agent in writing at least 10 Business Days prior to
the Closing Date, the Borrower shall have provided the documentation and other
information to the Administrative Agent that is required by regulatory
authorities under applicable “know-your-customer” rules and regulations,
including the Patriot Act, at least five Business Days prior to the Closing
Date.

 

SECTION 3.02                                      Conditions Precedent to Each
Borrowing.  The obligation of each Lender to make an Advance on the occasion of
each Borrowing shall be subject to the conditions precedent that the Closing
Date shall have occurred and on the date of such Borrowing the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing and the acceptance by the Borrower of the proceeds of such Borrowing
shall constitute a representation and warranty by the Borrower that on the date
of such Borrowing such statements are true):

 

(a)                                 the representations and warranties contained
in Section 4.01 (other than any such representation and warranty that by its
terms refers to a date prior to such Borrowing and the representations and
warranties set forth in clause (a) of Section 4.01(f)) are true and correct in
all material respects (or in the case of any representation or warranty that by
its terms is qualified by materiality, true and correct) as of such date, before
and after giving effect to such Borrowing and the application of proceeds
therefrom, as though made on and as of such date, and

 

(b)                                 no event has occurred and is continuing, or
would result from such Borrowing or from the application of the proceeds
therefrom, that constitutes a Default.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01                                      Representations and Warranties
of the Borrower.  The Borrower represents and warrants as follows:

 

30

--------------------------------------------------------------------------------


 

(a)                                 The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of organization.

 

(b)                                 The execution, delivery and performance by
the Borrower of this Agreement and the other Loan Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
(i) are within the Borrower’s corporate powers, (ii) have been duly authorized
by all necessary corporate action, (iii) do not contravene (A) the Borrower’s
charter or by-laws or other organizational documents or (B) any law, regulation
or contractual restriction binding on or affecting the Borrower and (iv) will
not result in or require the creation or imposition of any Lien upon or with
respect to any of the properties of the Consolidated Group (other than Liens
created or required to be created pursuant to the terms hereof), except, in the
case of clause (iii)(B) and (iv), as would not be reasonably expected to have a
Material Adverse Effect.

 

(c)                                  No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or, except as would not be reasonably expected to have a
Material Adverse Effect, any other third party is required for the due
execution, delivery and performance by the Borrower of this Agreement.

 

(d)                                 This Agreement has been duly executed and
delivered by the Borrower.  This Agreement is the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as affected by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and general principles of equity (whether considered in a proceeding in equity
or at law) and an implied covenant of good faith and fair dealing.

 

(e)                                  The Consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2013, and the related
Consolidated statements of income and cash flows of  the Borrower and its
Subsidiaries for the fiscal year then ended, accompanied by an opinion of
Deloitte & Touche LLP, independent public accountants, and the Consolidated
balance sheet of the Borrower and its Subsidiaries as at March 31, 2014, and the
related Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the three-months then ended, duly certified by the Executive
Vice President, Finance and Chief Financial Officer of the Borrower, copies of
which have been furnished to each Lender, fairly present, in all material
respects, the Consolidated financial condition of the Borrower and its
Subsidiaries as at such dates and the Consolidated results of the operations of
the Borrower and its Subsidiaries for the periods ended on such dates, all in
accordance with GAAP (subject, in the case of the Consolidated balance sheet as
at March 31, 2014 and the related statements of income and cash flows, to the
absence of footnotes and year-end audit adjustments).

 

(f)                                   There is no action, suit, investigation,
litigation or proceeding (including, without limitation, any Environmental
Action), affecting the Consolidated Group pending or, to the knowledge of the
Borrower, threatened before any court, governmental agency or arbitrator that
would reasonably be expected to be adversely determined, and if so determined,
(a) would reasonably be expected to have a material adverse effect on the

 

31

--------------------------------------------------------------------------------


 

financial condition or results of operations of the Consolidated Group taken as
a whole (other than the litigation set forth on Schedule 4.01(f) attached
hereto) or (b) would adversely affect the legality, validity and enforceability
of any material provision of this Agreement in any material respect.

 

(g)                                  Following application of the proceeds of
each Advance, not more than 25 percent of the value of the assets of the
Borrower and of the Consolidated Group, on a Consolidated basis, subject to the
provisions of Section 5.02(a) will be margin stock (within the meaning of
Regulation U issued by the Board of  Governors of the Federal Reserve System).

 

(h)                                 All written information (other than the
Projections) concerning the Borrower, its Subsidiaries and the transactions
contemplated hereby included in the Information Memorandum or otherwise prepared
by the Borrower and its Subsidiaries and furnished to the Agents or the Lenders
in connection with the negotiation of, or pursuant to the terms of, this
Agreement when taken as a whole, was true and correct in all material respects
as of the date when furnished by the Borrower and its subsidiaries to the Agents
or the Lenders and did not, taken as a whole,  when so furnished contain any
untrue statement of a material fact as of any such date or omit to state a
material fact necessary in order to make the statements contained therein, taken
as a whole, not misleading in light of the circumstances under which such
statements were made. The Projections and estimates and information of a general
economic nature prepared by or on behalf of the Borrower and that have been
furnished by the Borrower to any Lenders or the Administrative Agent in
connection with the transactions contemplated hereby have been prepared in good
faith based upon assumptions believed by the Borrower to be reasonable as of the
date of such Projections (it being understood that actual results may vary
materially from the Projections).

 

(i)                                     No ERISA Event has occurred or is
reasonably expected to occur with respect to any Plan which would reasonably be
expected to have a Material Adverse Effect.

 

(j)                                    As of the last annual actuarial valuation
date prior to the Closing Date, the Abbott Laboratories Annuity Retirement Plan
was not in at-risk status (as defined in Section 430(i)(4) of the Internal
Revenue Code) and no other Plan subject to ERISA was in at-risk status (as
defined in Section 430(i)(4) of the Internal Revenue Code), and since such
annual actuarial valuation date there has been no material adverse change in the
funding status of any Plan subject to ERISA that would reasonably be expected to
cause such Plan to be in at-risk status (as defined in Section 430(i)(4) of the
Internal Revenue Code).

 

(k)                                 Neither the Borrower nor any ERISA Affiliate
(i) is reasonably expected to incur any Withdrawal Liability to any
Multiemployer Plan or has incurred any such Withdrawal Liability that has not
been satisfied in full or (ii) has been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization (within the
meaning of Section 4241 of ERISA), insolvent (within the meaning of Section 4245
of ERISA) or has been determined to be in “endangered” or “critical’ status

 

32

--------------------------------------------------------------------------------


 

(within the meaning of Section 432 of the Internal Revenue Code or Section 305
of ERISA), and no such Multiemployer Plan is reasonably expected to be in
reorganization, insolvent or in “endangered” or “critical” status.

 

(l)                                     (i) The operations and properties of the
Consolidated Group comply in all respects with all applicable Environmental Laws
and Environmental Permits except to the extent that the failure to so comply,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect; (ii) all past non-compliance with such
Environmental Laws and Environmental Permits has been resolved without any
ongoing obligations or costs except to the extent that such non-compliance,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect; and (iii) no circumstances exist that would be
reasonably expected to (A) form the basis of an Environmental Action against a
member of the Consolidated Group or any of its properties that, either
individually or in the aggregate, would have a Material Adverse Effect or
(B) cause any such property to be subject to any restrictions on ownership,
occupancy, use or transferability under any Environmental Law that, either
individually or in the aggregate, would have a Material Adverse Effect.

 

(m)                             (i) None of the properties currently or formerly
owned or operated by a member of the Consolidated Group is listed or proposed
for listing on the NPL or on the CERCLIS or any analogous foreign, state or
local list or, to the best knowledge of the Borrower, is adjacent to any such
property other than such properties of a member of the Consolidated Group that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect; (ii) there are no, and never have been any, underground
or aboveground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed of on any property currently owned or operated by any member
of the Consolidated Group or, to the best knowledge of the Borrower, on any
property formerly owned or operated by a member of the Consolidated Group that,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; (iii) there is no asbestos or asbestos-containing
material on any property currently owned or operated by a member of the
Consolidated Group that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect; and (iv) Hazardous
Materials have not been released, discharged or disposed of on any property
currently or formerly owned or operated by a member of the Consolidated Group
or, to the best knowledge of the Borrower, on any adjoining property that,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

(n)                                 No member of the Consolidated Group is
undertaking, and no member of the Consolidated Group has completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any governmental or regulatory authority or the requirements of any
Environmental Law that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect; and all Hazardous
Materials generated, used, treated, handled or

 

33

--------------------------------------------------------------------------------


 

stored at, or transported to or from, any property currently or formerly owned
or operated by a member of the Consolidated Group have been disposed of in a
manner that, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

(o)                                 No member of the Consolidated Group is an
“investment company”, or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” (each as defined in the Investment
Company Act of 1940, as amended).  Neither the making of any Advances nor the
application of the proceeds or repayment thereof by the Borrower, nor the
consummation of the other transactions contemplated hereby, will violate any
provision of such Act or any rule, regulation or order of the Securities and
Exchange Commission thereunder.

 

(p)                                 The Advances and all related obligations of
the Borrower under this Agreement rank pari passu with all other unsecured
obligations of the Borrower that are not, by their terms, expressly subordinate
to the obligations of the Borrower hereunder.

 

(q)                                 The proceeds of the Advances will be used in
accordance with Section 2.16.

 

(r)                                    Neither the Borrower nor any of its
Subsidiaries or, to the knowledge of senior management of the Borrower, any
director, officer, employee or agent of the Borrower or any of its Subsidiaries
is an individual or entity currently the subject of any Sanctions, and neither
the Borrower nor any of its Subsidiaries is located, organized or resident in a
Designated Jurisdiction in violation of any Sanctions; provided that if the
Borrower or any Subsidiary is located, organized or resident in a jurisdiction
that becomes a Designated Jurisdiction after the Closing Date, such Person shall
not be included in this representation so long as (i) the Borrower is taking
reasonable steps to either obtain appropriate licenses for transacting business
in such country or territory or to cause such Person to no longer be located, be
organized or be resident in such country or territory and (ii) such Person’s
being located, organized or resident in such country or territory (x) will not
result in any violation of Sanctions by any Lender, any Arranger or the
Administrative Agent and (y) would not be reasonably expected to have Material
Adverse Effect.

 

(s)                                   The Borrower and its Subsidiaries (i) have
conducted their businesses in compliance with applicable anti-corruption laws,
except to the extent that failure to so comply would not be reasonably expected
to have Material Adverse Effect; and (ii) have instituted and maintained
policies and procedures reasonably designed to promote and achieve compliance
with such laws.

 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

SECTION 5.01                                      Affirmative Covenants.  So
long as any Advance shall remain unpaid or any Lender shall have any Commitment
hereunder, the Borrower will:

 

34

--------------------------------------------------------------------------------


 

(a)                                 Compliance with Laws, Etc.  Comply, and
cause each of its Subsidiaries to comply, with all applicable laws, rules,
regulations and orders (such compliance to include, without limitation,
compliance with ERISA and Environmental Laws), except to the extent that the
failure to so comply, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Payment of Taxes, Etc.  Pay and discharge,
or cause to be paid and discharged, before the same shall become delinquent, all
taxes, assessments and governmental charges levied or imposed upon a member of
the Consolidated Group or upon the income, profits or property of a member of
the Consolidated Group, in each case except to the extent that (i) the amount,
applicability or validity thereof is being contested in good faith and by proper
proceedings or (ii) the failure to pay such taxes, assessments and charges,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

(c)                                  Maintenance of Insurance.  Maintain, and
cause each of its Subsidiaries to maintain, insurance with responsible and
reputable insurance companies or associations (or pursuant to self-insurance
arrangements) in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which any member of the Consolidated Group operates.

 

(d)                                 Preservation of Existence, Etc.  Do, or
cause to be done, all things necessary to preserve and keep in full force and
effect its (i) existence and (ii) rights (charter and statutory) and franchises;
provided, however, that the Borrower may consummate any merger or consolidation
permitted under Section 5.02(b); and provided further that the Borrower shall
not be required to preserve any such right or franchise if the management of the
Borrower shall determine that the preservation thereof is no longer desirable in
the conduct of the business of the Borrower and that the loss thereof is not
disadvantageous in any material respect to the Lenders.

 

(e)                                  Visitation Rights.  At any reasonable time
and from time to time during normal business hours, upon reasonable notice to
the Borrower, permit the Administrative Agent or any of the Lenders, or any
agents or representatives thereof, to examine and make copies of and abstracts
from the records and books of account, and visit the properties, of the
Borrower, and to discuss the affairs, finances and accounts of the Borrower
and/or any of its Subsidiaries with any of the members of the senior treasury
staff of the Borrower.

 

(f)                                   Keeping of Books.  Keep, and cause each of
its Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Borrower and each such Subsidiary sufficient to permit the
preparation of financial statements in accordance with GAAP.

 

(g)                                  Maintenance of Properties, Etc.  Cause all
of its properties that are used or useful in the conduct of its business or the
business of any of its Subsidiaries to be

 

35

--------------------------------------------------------------------------------


 

maintained and kept in good condition, repair and working order and supplied
with all necessary equipment, and cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of the Borrower may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times,
except, in each case, where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.

 

(h)                                 Transactions with Affiliates.  Conduct, and
cause each of its Subsidiaries to conduct, all material transactions otherwise
permitted under this Agreement with any of their Affiliates (excluding the
members of the Consolidated Group) on terms that are fair and reasonable and no
less favorable to the Borrower or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate; provided
that the provisions of this Section 5.01(h) shall not apply to the following:

 

(i)                                     the payment of dividends or other
distributions (whether in cash, securities or other property) with respect to
any equity interests in a member of the Consolidated Group, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such equity interests in such
Person or any option, warrant or other right to acquire any such equity
interests in such Person;

 

(ii)                                  payment of, or other consideration in
respect of, compensation to, the making of loans to and payment of fees and
expenses of and indemnities to officers, directors, employees or consultants of
a member of the Consolidated Group and payment, or other consideration in
respect of, directors’ and officers’ indemnities;

 

(iii)                               transactions pursuant to any agreement to
which a member of the Consolidated Group is a party on the date hereof and set
forth on Schedule 5.01(h); or

 

(iv)                              transactions with joint ventures for the
purchase or sale of property or other assets and services entered into in the
ordinary course of business and in a manner consistent with past practices.

 

(i)                                     Reporting Requirements.  Furnish to the
Administrative Agent for further distribution to the Lenders:

 

(i)                                     as soon as available and in any event
within 50 days after the end of each of the first three quarters of each fiscal
year of the Borrower, a Consolidated balance sheet of the Consolidated Group as
of the end of such quarter and Consolidated statements of income and cash flows
of the Consolidated Group for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, duly certified by the Chief
Financial Officer, the Controller or the Treasurer of the Borrower as having
been prepared

 

36

--------------------------------------------------------------------------------


 

in accordance with GAAP (subject to the absence of footnotes and year end audit
adjustments);

 

(ii)                                  as soon as available and in any event
within 100 days after the end of each fiscal year of the Borrower, a copy of the
annual audit report for such year for the Consolidated Group, containing a
Consolidated balance sheet of the Consolidated Group as of the end of such
fiscal year and Consolidated statements of income and cash flows of the
Consolidated Group for such fiscal year, in each case accompanied by an
unqualified opinion or an opinion reasonably acceptable to the Required Lenders
by Deloitte & Touche LLP or other independent public accountants of recognized
national standing;

 

(iii)                               simultaneously with each delivery of the
financial statements referred to in subclauses (i)(i) and (i)(ii) of this
Section 5.01, a certificate of the Chief Financial Officer, the Controller or
the Treasurer of the Borrower as to compliance with the terms of this Agreement
and setting forth in reasonable detail the calculations necessary to demonstrate
compliance with Section 5.03;

 

(iv)                              as soon as possible and in any event within
five days after any Responsible Officer shall have obtained knowledge of the
occurrence of each Default continuing on the date of such statement, a statement
of the Chief Financial Officer, the Controller or the Treasurer of the Borrower
setting forth details of such Default and the action that the Borrower has taken
and proposes to take with respect thereto;

 

(v)                                 promptly after the sending or filing
thereof, copies of all reports that the Borrower sends to any of its
securityholders, and copies of all reports and registration statements that
members of the Consolidated Group file with the Securities and Exchange
Commission or any national securities exchange;

 

(vi)                              promptly after a Responsible Officer obtains
knowledge of the commencement thereof, notice of all actions, suits,
investigations, litigations and proceedings before any court, governmental
agency or arbitrator affecting the Consolidated Group of the type described in
Section 4.01(f)(b); and

 

(vii)                           such other information respecting the
Consolidated Group as any Lender through the Administrative Agent may from time
to time reasonably request.

 

Information required to be delivered pursuant to subsections (i), (ii) and
(v) of this Section 5.01(i) shall be deemed to have been delivered if such
information, or one or more annual or quarterly or other reports or proxy
statements containing such information, shall have been posted and available on
the website of the Securities and Exchange Commission at http://www.sec.gov (and
a confirming electronic correspondence is delivered or caused to be delivered by
the Borrower to the Administrative Agent providing notice of such availability).
The Borrower hereby acknowledges that the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the

 

37

--------------------------------------------------------------------------------


 

Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar secure electronic system (the
“Platform”).

 

(j)                                    Anti-Corruption Laws.  Maintain policies
and procedures with respect to itself and its Subsidiaries reasonably designed
to promote and achieve compliance with applicable anti-corruption laws.

 

SECTION 5.02                                      Negative Covenants.  So long
as any Advance shall remain unpaid or any Lender shall have any Commitment
hereunder, the Borrower will not:

 

(a)                                 Liens, Etc.  Incur, issue, assume or
guarantee, or permit any Domestic Subsidiary to incur, issue, assume or
guaranty, at any time, any Borrowed Debt secured by a Lien on any Principal
Domestic Property of the Borrower or any Domestic Subsidiary, or any shares of
stock or Borrowed Debt of any Domestic Subsidiary, without effectively providing
that the Advances outstanding at such time (together with, if the Borrower shall
so determine, any other Borrowed Debt of the Borrower or such Domestic
Subsidiary existing at such time or thereafter created that is not subordinate
to the Advances) shall be secured equally and ratably with (or prior to) such
secured Borrowed Debt, so long as such secured Borrowed Debt shall be so
secured, unless, after giving effect thereto, the aggregate amount of all such
secured Borrowed Debt plus the aggregate amount of all Attributable Debt of the
Borrower and the Domestic Subsidiaries in respect of Sale and Leaseback
Transactions would not exceed 15% of Consolidated Net Assets; provided, however,
that this Section 5.02(a) shall not apply to, and there shall be excluded from
secured Borrowed Debt in any computation under this Section 5.02(a), Borrowed
Debt secured by:

 

(i)                                     Liens on property of, or on any shares
of stock or Borrowed Debt of, any Person existing at the time such Person
becomes a Domestic Subsidiary;

 

(ii)                                  Liens in favor of the Borrower or any
Domestic Subsidiary;

 

(iii)                               Liens on property of the Borrower or a
Domestic Subsidiary in favor of the United States or any State thereof, or any
department, agency or instrumentality or political subdivision of the United
States or any State thereof, or in favor of any other country, or any political
subdivision thereof, to secure partial, progress, advance or other payments
pursuant to any contract or statute;

 

(iv)                              Liens on property, shares of stock or Borrowed
Debt existing at the time of acquisition thereof (including acquisition through
merger or consolidation) or to secure the payment of all or any part of the
purchase price or construction or improvement cost thereof or to secure any Debt
incurred prior to, at the time of, or within 120 days after, the acquisition of
such property or shares or Borrowed Debt or the completion of any such
construction or improvement for the purpose of financing all or any part of the
purchase price or construction or improvement cost thereof;

 

(v)                                 Liens existing on the Closing Date;

 

38

--------------------------------------------------------------------------------


 

(vi)                              Liens incurred in connection with pollution
control, industrial revenue or similar financing; and

 

(vii)                           Any extension, renewal or replacement (or
successive extensions, renewals or replacements), as a whole or in part, of any
Borrowed Debt secured by any Lien referred to in subclauses (i) through (vi) of
this Section 5.02(a); provided, that (i) such extension renewal or replacement
Lien shall be limited to all or a part of the same property, shares of stock or
Debt that secured the Lien extended, renewed or replaced (plus improvements on
such property) and (ii) the Borrowed Debt secured by such Lien at such time is
not increased.

 

(b)                                 Mergers, Etc.  Merge or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to, any Person, or permit any
of its Subsidiaries to do so, except that:

 

(i)                                     any Subsidiary of the Borrower may merge
or consolidate with or into, or dispose of assets to, any other Subsidiary of
the Borrower or the Borrower;

 

(ii)                                  the Borrower may merge with any other
Person so long as (A) the Borrower is the surviving corporation or (B) the
surviving entity shall succeed, by agreement reasonably satisfactory in form and
substance to the Required Lenders, to all of the businesses and operations of
the Borrower and shall assume all of the rights and obligations of the Borrower
under this Agreement and the other Loan Documents;

 

(iii)                               any Subsidiary of the Borrower may merge or
consolidate with or into another Person, convey, transfer, lease or otherwise
dispose of all or any portion of its assets so long as (A) the consideration
received in respect of such merger, consolidation, conveyance, transfer, lease
or other disposition is at least equal to the fair market value of such assets
and (B) no Material Adverse Effect would reasonably be expected to result from
such merger, consolidation, conveyance, transfer, lease or other disposition;

 

provided, in the cases of clause (i), (ii) and (iii) hereof, that no Default
shall have occurred and be continuing at the time of such proposed transaction
or would result therefrom.

 

(c)                                  Sales and Leaseback.  Enter into, or permit
any Domestic Subsidiary to enter into, any arrangement with any bank, insurance
company or other lender or investor (not including any member of the
Consolidated Group) or to which any such lender or investor is a party,
providing for the leasing by the Borrower or any Domestic Subsidiary for a
period, including renewals, in excess of three years of any Principal Domestic
Property which has been or is to be sold or transferred, more than 120 days
after the acquisition thereof or the completion of construction and commencement
of full operation thereof, by the Borrower or any Domestic Subsidiary to such
lender or investor

 

39

--------------------------------------------------------------------------------


 

or to any person to whom funds have been or are to be advanced by such lender or
investor on the security of such Principal Domestic Property (any such
arrangement being referred to herein as a “Sale and Leaseback Transaction”)
unless either:

 

(i)                                     the Borrower or such Domestic Subsidiary
could create Borrowed Debt secured by a Lien pursuant to Section 5.02(a) on the
Principal Domestic Property to be leased back in an amount equal to the
Attributable Debt with respect to such Sale and Leaseback Transaction without
equally and ratably securing Advances outstanding at the time the Borrower or
such Domestic Subsidiary enters into such Sale and Leaseback Transaction, or

 

(ii)                                  the Borrower, within 120 days after the
sale or transfer shall have been made by the Borrower or by such Domestic
Subsidiary, applies an amount equal to the greater of (A) the net proceeds of
the sale of the Principal Domestic Property sold and leased back pursuant to
such Sale and Leaseback Transaction or (B) the fair market value of the
Principal Domestic Property so sold and leased back at the time of entering into
such Sale and Leaseback Transaction (as determined by any two of the following: 
the Chief Executive Officer, any President, the Chief Financial Officer, the
Controller or the Treasurer of the Borrower) to the retirement of Funded Debt;
provided that the amount to be applied to the retirement of Funded Debt shall be
reduced by (1) the principal amount of any Advances paid or prepaid within 120
days after such sale or transfer and (2) the principal amount of such Funded
Debt voluntarily retired by the Borrower within 120 days after such sale or
transfer.  Notwithstanding the foregoing, no retirement referred to in this
Section 5.02(c)(ii) may be effected by payment at maturity or pursuant to any
mandatory sinking fund payment or any mandatory prepayment provision.

 

(d)                                 Accounting Changes.  Change its fiscal
year-end from December 31 of each calendar year.

 

(e)                                  Change in Nature of Business.  Make any
material change in the nature of the business of the Consolidated Group, taken
as a whole, from that carried out at the Closing Date; it being understood that
this Section 5.02(e) shall not prohibit members of the Consolidated Group from
conducting any business or business activities incidental or related to the
business of the Borrower and its Subsidiaries as carried on as of the Closing
Date or any business or activity that is reasonably similar or complementary
thereto or a reasonable extension, development or expansion thereof or ancillary
thereto.

 

(f)                                   Use of Proceeds.  Directly or indirectly
(x) use the proceeds of any Borrowing for any purpose that would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or
other similar applicable legislation in other jurisdictions or (y) use the
proceeds of any Borrowing, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
(i) to fund any activities of or business with any individual or entity that, at
the time of such funding, is (A) the subject of Sanctions or (B) in any
Designated Jurisdiction, in each case in violation of any Sanctions or (ii) in
any other manner that

 

40

--------------------------------------------------------------------------------


 

will result in a violation by any individual or entity (including any individual
or entity participating in the financing transaction contemplated by this
Agreement, whether as Lender, Arranger, Administrative Agent or otherwise) of
Sanctions.

 

SECTION 5.03                                      Financial Covenant.  So long
as any Advance shall remain unpaid or any Lender shall have any Commitment
hereunder, the Borrower will maintain a Consolidated Net Worth at all times of
at least $7,000,000,000.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01                                      Events of Default.  If any of
the following events (“Events of Default”) shall occur and be continuing:

 

(a)                                 The Borrower shall fail (i) to pay any
principal of any Advance when the same becomes due and payable or (ii) to pay
any interest on any Advance or make any payment of fees or other amounts payable
under this Agreement within five Business Days after the same becomes due and
payable; or

 

(b)                                 Any representation or warranty made by the
Borrower herein or by the Borrower (or any of its officers) in connection with
this Agreement shall prove to have been incorrect in any material respect when
made; or

 

(c)                                  (i) The Borrower shall fail to perform or
observe any term, covenant or agreement contained in Section 5.01(d)(i),
5.01(i)(iv), 5.02(a), 5.02(b), 5.02(c), 5.02(e), 5.02(f)(y)(ii) (to the extent
the use of proceeds would result in a violation of Sanctions by a Lender, an
Arranger or the Administrative Agent) or 5.03 or (ii) the Borrower shall fail to
perform or observe any term, covenant or agreement contained in
Section 5.01(e) or clauses (i)-(iii) or (v)-(vii) of Section 5.01(i) if such
failure shall remain unremedied for 10 Business Days after written notice
thereof shall have been given to the Borrower by the Administrative Agent or any
Lender, or (iii) the Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to the Borrower by the Administrative Agent
or any Lender; or

 

(d)                                 A member of the Consolidated Group shall
fail to pay any principal of or premium or interest on any Debt that is
outstanding in a principal amount, or, in the case of any Hedge Agreement,
having a maximum Agreement Value, of at least $150,000,000 in the aggregate (but
excluding Debt outstanding hereunder) of such member of the Consolidated Group,
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of

 

41

--------------------------------------------------------------------------------


 

such event or condition is to accelerate, or to permit the acceleration of, the
maturity of such Debt; or any such Debt shall be declared to be due and payable,
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Debt shall be required to be made, in
each case prior to the stated maturity thereof; or

 

(e)                                  The Borrower or any Significant Subsidiary
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against the Borrower or any Significant Subsidiary seeking to adjudicate
it as bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), such proceeding shall remain
undismissed or unstayed for a period of 60 days; or the Borrower or any
Significant Subsidiary shall take any corporate action to authorize any of the
actions set forth above in this Section 6.01(e); or

 

(f)                                   Any one or more judgments or orders for
the payment of money in excess of $150,000,000 shall be rendered against a
member of the Consolidated Group and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 60 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; provided, however, that, for purposes of determining whether an Event
of Default has occurred under this Section 6.01(f), the amount of any such
judgment or order shall be reduced to the extent that (A) such judgment or order
is covered by a valid and binding policy of insurance between the defendant and
the insurer covering payment thereof and (B) such insurer, which shall be rated
at least “A” by A.M. Best Company, has been notified of, and has not disputed
the claim made for payment of, such judgment or order; or

 

(g)                                  (i) Any Person or two or more Persons
acting in concert shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of Voting Stock of
the Borrower (or other securities convertible into or exchangeable for such
Voting Stock) representing 30% or more of the combined voting power of all
Voting Stock of the Borrower (on a fully diluted basis); or (ii) during any
period of up to 24 consecutive months, commencing before or after the date of
this Agreement, a majority of the members of the board of directors of the
Borrower shall not be Continuing Directors; or

 

(h)                                 The Borrower or any of its ERISA Affiliates
shall incur, or shall be reasonably likely to incur, liability in excess of
$150,000,000 in the aggregate as a result of one or more of the following: 
(i) the occurrence of any ERISA Event; (ii) the partial

 

42

--------------------------------------------------------------------------------


 

or complete withdrawal of the Borrower or any ERISA Affiliate from a
Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.

 

ARTICLE VII

 

THE AGENTS

 

SECTION 7.01                                      Authorization and Action. 
Each Lender hereby irrevocably appoints Bank of America to act on its behalf as
the Administrative Agent hereunder and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.  The provisions of this Article VII
(other than the third sentence of Section 7.04) are solely for the benefit of
the Administrative Agent and the Lenders, and the Borrower shall not have rights
as a third party beneficiary of any of such provisions (other than the third
sentence of Section 7.04).  It is understood and agreed that the use of the term
“agent” herein (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law.  Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

SECTION 7.02                                      Administrative Agent
Individually.  The Person serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity as a Lender.  Such Person and its
Affiliates may accept deposits from, own securities of, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with any member of the Consolidated Group or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

 

43

--------------------------------------------------------------------------------


 

SECTION 7.03                                      Duties of Administrative
Agent; Exculpatory Provisions.

 

(a)                                 The Administrative Agent’s duties hereunder
and under the other Loan Documents are solely ministerial and administrative in
nature, and the Administrative Agent shall not have any duties or obligations
except those expressly set forth herein or in any other Loan Document.  Without
limiting the generality of the foregoing, the Administrative Agent (i) shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (ii) shall not have any duty to take any
discretionary action or exercise any discretionary powers but shall be required
to act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written direction of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in any other Loan Document); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent or any of its
Affiliates to liability or that is contrary to any Loan Document or applicable
law, including for the avoidance of doubt, any action that may be in violation
of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law and (iii) shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 8.01 or 6.01)
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until the Borrower or any Lender shall
have given notice to the Administrative Agent describing such Default or Event
of Default.

 

(c)                                  Neither the Administrative Agent nor any
other Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty, representation or other information made or
supplied in or in connection with this Agreement, any other Loan Document or the
Information Memorandum, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith or the adequacy, accuracy and/or completeness of the information
contained therein, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than (but subject to the foregoing clause
(ii)) to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

(d)                                 Nothing in this Agreement or any other Loan
Document shall require the Administrative Agent or any of its Related Parties to
carry out any “know your customer” or other checks in relation to any person on
behalf of any Lender, and each Lender confirms to the Administrative Agent that
it is solely responsible for any such checks it is required to carry out

 

44

--------------------------------------------------------------------------------


 

and that it may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its Related Parties.

 

SECTION 7.04                                      Reliance by Administrative
Agent.  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the Closing Date or the making of any
Advance that by its terms must be fulfilled to the satisfaction of a Lender,
each Lender shall deemed to have consented to, approved or accepted such
condition unless (i) an officer of the Administrative Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Lender prior to the Closing Date or the making of such Advance, as
applicable, and (ii) in the case of a condition to the making of an Advance,
such Lender shall not have made available to the Administrative Agent such
Lender’s ratable portion of such Borrowing.  The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

SECTION 7.05                                      Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder by or through any one or more sub agents appointed
by the Administrative Agent.  The Administrative Agent and any such sub agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  Each such sub agent and the Related
Parties of the Administrative Agent and each such sub agent shall be entitled to
the benefits of all provisions of this Article VII and Section 8.04 (as though
such sub-agents were the “Administrative Agent” under this Agreement) as if set
forth in full herein with respect thereto.  The Administrative Agent shall not
be responsible to any Lender for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

 

SECTION 7.06                                      Resignation of Administrative
Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and in consultation with the Borrower,
appoint a successor Administrative Agent meeting the qualifications set forth
above.  Whether or not a

 

45

--------------------------------------------------------------------------------


 

successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
such Person shall automatically and without the taking of any action by any
Person, be removed as Administrative Agent on the date that is 30 days following
the date such Person became a Defaulting Lender (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”).  In connection
therewith, the Required Lenders, in consultation with the Borrower, shall
appoint a successor.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment on or prior to the
Removal Effective Date, then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent), and the
retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder and under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article VII and Section 8.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

SECTION 7.07                                      Non-Reliance on Administrative
Agent and Other Lenders.  Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

SECTION 7.08                                      Indemnification.  The Lenders
agree to indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower), ratably according to the

 

46

--------------------------------------------------------------------------------


 

respective principal amounts of the Advances made by each of them (or, if no
Advances are at the time outstanding, ratably according to the respective
amounts of their Commitments), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement, in each case, acting in the
capacity of Administrative Agent; provided that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct.  Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not promptly reimbursed for such expenses by the Borrower.

 

SECTION 7.09                                      Other Agents.  None of the
Lenders identified on the facing page or signature pages of this Agreement as a
“joint lead arranger”, “joint book runner”, “syndication agent” or
“co-documentation agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of the Lenders so
identified shall have or be deemed to have any fiduciary relationship with any
Lender.  Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01                                      Amendments, Etc.  No amendment
or waiver of any provision of this Agreement, nor consent to any departure by
the Borrower therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Required Lenders and the Borrower and acknowledged
by the Administrative Agent, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no amendment, waiver or consent shall, unless in
writing, do any of the following:

 

(a)                                 waive any of the conditions specified in
Section 3.01, unless signed by each Lender directly and adversely affected
thereby;

 

(b)                                 increase or extend the Commitments of a
Lender or subject a Lender to any additional obligations, unless signed by such
Lender;

 

(c)                                  reduce the principal of, or stated rate of
interest on, the Advances, the stated rate at which any fees hereunder are
calculated or any other amounts payable hereunder, unless signed by each Lender
directly and  adversely affected thereby;

 

47

--------------------------------------------------------------------------------


 

(d)                                 postpone any date fixed for any payment of
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder, unless signed by each Lender directly and adversely affected thereby;

 

(e)                                  change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Advances, or the number of
Lenders, that shall be required for the Lenders or any of them to take any
action hereunder, unless signed by all Lenders; and

 

(f)                                   amend this Section 8.01, unless signed by
all Lenders.

 

and provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement.

 

SECTION 8.02                                      Notices, Etc.  (a)  Except in
the case of notices and other communications expressly permitted to be given by
telephone (and except as provided in subsection (b) below), all notices and
other communications provided for hereunder shall be in writing (including
telecopier) and mailed, telecopied or delivered, if to the Borrower or the
Administrative Agent, to the address, telecopier number, electronic mail address
or telephone number specified for such Person on Schedule II; or, as to the
Borrower or the Administrative Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Administrative Agent.  Notices and
other communications sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices and other communications sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient).  Notices and other communications
delivered through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in such subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such

 

48

--------------------------------------------------------------------------------


 

notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

(c)                                  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the platform, any other electronic platform or electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)                                 Each of the Borrower and the Administrative
Agent may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto.  Each
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

 

(e)                                  The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic notices
and Notices of Borrowing) reasonably believed to have been given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reasonable
reliance by such Person on each notice reasonably believed to have been given by
or on behalf of the Borrower.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.  With respect to notices and other

 

49

--------------------------------------------------------------------------------


 

communications hereunder from the Borrower to any Lender, the Borrower shall
provide such notices and other communications to the Administrative Agent, and
the Administrative Agent shall promptly deliver such notices and other
communications to any such Lender in accordance with subsection (b) above or
otherwise.

 

SECTION 8.03                                      No Waiver; Remedies.  No
failure on the part of any Lender or the Administrative Agent to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
applicable law.

 

SECTION 8.04                                      Costs and Expenses.  (a)  The
Borrower agrees to pay, upon demand, all reasonable and documented out-of-pocket
costs and expenses of each Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of this Agreement and the
other documents to be delivered hereunder, including, (i) all due diligence,
syndication (including printing and distribution), duplication and messenger
costs and (ii) the reasonable and documented fees and expenses of a single
counsel for the Administrative Agent with respect thereto and with respect to
advising the Agents as to their respective rights and responsibilities under
this Agreement.  The Borrower further agrees to pay, upon demand, all reasonable
and documented out-of-pocket costs and expenses of the Agents and the Lenders,
if any (including, without limitation, reasonable counsel fees and expenses), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement and the other documents to be delivered
hereunder, including, without limitation, reasonable and documented fees and
expenses of counsel for each Agent and each Lender in connection with the
enforcement of rights under this Section 8.04(a).

 

(b)                                 The Borrower agrees to indemnify and hold
harmless each Agent and each Lender and each of their Affiliates and their
respective partners, trustees, officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, penalties, liabilities and expenses (provided, that, the
Borrower’s obligations to the Indemnified Parties in respect of fees and
expenses of counsel shall be limited to the reasonable fees and expenses of one
counsel for all Indemnified Parties, taken together, (and, if reasonably
necessary, one local counsel in any relevant jurisdiction) and, solely in the
case of an actual or potential conflict of interest, of one additional counsel
for all Indemnified Parties, taken together (and, if reasonably necessary, one
local counsel in any relevant jurisdiction) (all such claims, damages, losses,
penalties, liabilities and reasonable expenses being, collectively, the
“Losses”) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of, or in
connection with the preparation for a defense of, any investigation, litigation
or proceeding arising out of, related to or in connection with (i) this
Agreement, any of the transactions contemplated hereby or the actual or proposed
use of the proceeds of the Advances or (ii) the actual or alleged presence of
Hazardous Materials on any property of the Consolidated Group or any
Environmental Action relating in any way to the Consolidated Group, in each case
whether or not such investigation, litigation or proceeding is brought by the
Borrower, its directors, shareholders or creditors or an Indemnified Party or
any other Person or any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated, except to
the extent Losses (A) are found in a final, nonappealable judgment by a

 

50

--------------------------------------------------------------------------------


 

court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnified Party or any of its Affiliates (including
any breach of its obligations under this Agreement), (B) result from any dispute
between an Indemnified Party and one or more other Indemnified Parties or
(C) result from the claims of one or more Lenders solely against one or more
other Lenders (and not claims by one or more Lenders against any Agent acting in
its capacity as such except, in the case of Losses incurred by any Agent or any
Lender as a result of such claims, to the extent such Losses are found in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct
(including any breach of its obligations under this Agreement)) not attributable
to any actions of a member of the Consolidated Group and for which the members
of the Consolidated Group otherwise have no liability.  The Borrower further
agrees that no Indemnified Party shall have any liability (whether direct or
indirect, in contract, tort or otherwise) to the Borrower or any of its
shareholders or creditors for or in connection with this Agreement or any of the
transactions contemplated hereby or the actual or proposed use of the proceeds
of the Advances, except to the extent such liability is found in a final
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct (including
any breach of its obligations under this Agreement).  In no event, however,
shall any Indemnified Party be liable on any theory of liability for any
special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings).

 

(c)                                  If any payment of principal of, or
Conversion of, any Eurodollar Rate Advance is made by the Borrower to or for the
account of a Lender other than on the last day of the Interest Period for such
Advance, as a result of (i) a payment or Conversion pursuant to Section 2.06,
2.08(d), 2.08(e), 2.10 or 2.12, (ii) acceleration of the maturity of the
Advances pursuant to Section 6.01, (iii) a payment by an Eligible Assignee to
any Lender other than on the last day of the Interest Period for such Advance
upon an assignment of the rights and obligations of such Lender under this
Agreement pursuant to Section 8.07 as a result of a demand by the Borrower
pursuant to Section 8.07(a) or (iv) for any other reason, the Borrower shall,
upon demand by such Lender (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender any
amounts required to compensate such Lender for any additional reasonable losses,
costs or expenses that it may reasonably incur as a result of such payment or
Conversion or as a result of any inability to Convert or exchange in the case of
Section 2.08 or 2.12, including, without limitation, any reasonable loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.

 

(d)                                 Without prejudice to the survival of any
other agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in Sections 2.11, 2.14 and 8.04 shall survive the payment in
full of principal, interest and all other amounts payable hereunder.

 

SECTION 8.05                                      Right of Setoff.  Upon (a) the
occurrence and during the continuance of any Event of Default and (b) the making
of the request or the granting of the consent specified by Section 6.01 to
authorize the Administrative Agent to declare the Advances due and payable
pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by

 

51

--------------------------------------------------------------------------------


 

applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender or such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement, whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured.  Each Lender agrees promptly to notify the Administrative Agent and
the Borrower after any such setoff and application is made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights of each Lender and its Affiliates under
this Section 8.05 are in addition to other rights and remedies (including,
without limitation, other rights of setoff) that such Lender and its Affiliates
may have.

 

SECTION 8.06                                      Binding Effect.  This
Agreement shall become effective (other than Section 2.01, which shall only
become effective upon satisfaction of the applicable conditions precedent set
forth in Section 3.01) when it shall have been executed by the Borrower and the
Administrative Agent and when the Administrative Agent shall have been notified
by each Initial Lender that such Initial Lender has executed it and, thereafter,
shall be binding upon and inure to the benefit of, and be enforceable by, the
Borrower, the Administrative Agent and each Lender and their respective
successors and permitted assigns, except that the Borrower shall have no right
to assign their rights hereunder or any interest herein without the prior
written consent of each of the Lenders, and any purported assignment without
such consent shall be null and void.

 

SECTION 8.07                                      Assignments and
Participations.  (a)  Each Lender may, with the consent of the Borrower and the
Administrative Agent, which consents shall not be unreasonably withheld or
delayed and, in the case of the Borrower, (A) shall not be required while an
Event of Default has occurred and is continuing and (B) shall be deemed given if
the Borrower shall not have objected within 10 Business Days following its
receipt of notice of such assignment (and, within five days after demand by the
Borrower (with a copy of such demand to the Administrative Agent) to (i) any
Defaulting Lender, (ii) any Lender that has made a demand for payment pursuant
to Section 2.11 or 2.14, (iii) any Lender that has asserted pursuant to
Section 2.08(b) or 2.12 that it is impracticable or unlawful for such Lender to
make Eurodollar Rate Advances or (iv) any Lender that fails to consent to an
amendment or waiver hereunder for which consent of all Lenders (or all affected
Lenders) is required and as to which the Required Lenders have given their
consent, such Lender will), assign to one or more Persons all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment and the Advances owing to it); provided,
however, that:

 

(A)                               such consent shall not be required in the case
of an assignment to any other Lender or an Affiliate of any Lender, provided
that notice thereof shall have been given to the Borrower and the Administrative
Agent;

 

(B)                               each such assignment shall be of a constant,
and not a varying, percentage of all rights and obligations under this
Agreement;

 

(C)                               except in the case of an assignment to a
Person that, immediately prior to such assignment, was a Lender or an assignment
of all of a Lender’s rights and obligations under this Agreement, the amount of
the

 

52

--------------------------------------------------------------------------------


 

Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $10,000,000 or an
integral multiple of $1,000,000 in excess thereof;

 

(D)                               each such assignment shall be to an Eligible
Assignee;

 

(E)                                each such assignment made as a result of a
demand by the Borrower pursuant to this Section 8.07(a) shall be arranged by the
Borrower with the approval of the Administrative Agent (which approval shall not
be unreasonably withheld) and shall be either an assignment of all of the rights
and obligations of the assigning Lender under this Agreement or an assignment of
a portion of such rights and obligations made concurrently with another such
assignment or other such assignments that, in the aggregate, cover all of the
rights and obligations of the assigning Lender under this Agreement;

 

(F)                                 no Lender shall be obligated to make any
such assignment as a result of a demand by the Borrower pursuant to this
Section 8.07(a), (1) so long as a Default shall have occurred and be continuing
and (2) unless and until such Lender shall have received one or more payments
from one or more Eligible Assignees in an aggregate amount at least equal to the
aggregate outstanding principal amount of the Advances owing to such Lender,
together with accrued interest thereon to the date of payment of such principal
amount, and from the Borrower or one or more Eligible Assignees in an aggregate
amount equal to all other amounts accrued to such Lender under this Agreement
(including, without limitation, any amounts owing under Sections 2.11, 2.14 or
8.04(c)) and (3) if any such Eligible Assignee is not an existing Lender, unless
and until the Borrower shall have paid (or caused to be paid) to the
Administrative Agent a processing and recordation fee of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire; and

 

(G)                               the parties to each such assignment (other
than, except in the case of a demand by the Borrower pursuant to this
Section 8.07(a), the Borrower) shall execute and deliver to the Administrative
Agent, for its acceptance and recording in the Register, an Assignment and
Acceptance and, if such assignment does not occur as a result of a demand by the
Borrower pursuant to this Section 8.07(a) (in which case the Borrower shall pay
the fee required by subclause (F)(3) of this Section 8.07(a)), a processing and
recordation fee of $3,500; provided, however, that the Administrative Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment.  The assignee, if it is not a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.

 

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto

 

53

--------------------------------------------------------------------------------


 

and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (y) the Lender assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement, except that such assigning Lender shall
continue to be entitled to the benefit of Section 8.04(a) and (b) with respect
to matters arising out of the prior involvement of such assigning Lender as a
Lender hereunder (and, in the case of an Assignment and Acceptance covering all
or the remaining portion of an assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto).

 

(b)                                 By executing and delivering an Assignment
and Acceptance, the Lender assignor thereunder and the assignee thereunder
confirm to and agree with each other and the other parties hereto as follows:

 

(i)                                     other than as provided in such
Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto;

 

(ii)                                  such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under this Agreement or any other instrument
or document furnished pursuant hereto;

 

(iii)                               such assignee confirms that it has received
a copy of this Agreement, together with copies of the financial statements
referred to in Section 4.01(e) and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance;

 

(iv)                              such assignee will, independently and without
reliance upon any Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement;

 

(v)                                 such assignee confirms that it is an
Eligible Assignee;

 

(vi)                              such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and

 

(vii)                           such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.

 

54

--------------------------------------------------------------------------------


 

(c)                                  Upon its receipt of an Assignment and
Acceptance executed by an assigning Lender and an assignee representing that it
is an Eligible Assignee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit B
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower.

 

(d)                                 The Administrative Agent, acting solely for
this purpose as the agent of the Borrower, shall maintain at its address
referred to in Section 8.02(a) a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount (and
stated interest) of the Advances owing to, each Lender from time to time (the
“Register”).  The entries in the Register shall be conclusive and binding for
all purposes, absent demonstrable error, and the Borrower, the Agents and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice.

 

(e)                                  Each Lender may sell participations to one
or more banks or other entities (other than the Borrower or any of its
Affiliates) in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment and
the Advances owing to it) without the prior consent of the Administrative Agent
or the Borrower; provided, however, that:

 

(i)                                     such Lender’s obligations under this
Agreement (including, without limitation, its Commitment) shall remain
unchanged;

 

(ii)                                  such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;

 

(iii)                               such Lender shall remain the Lender of any
such Advance for all purposes of this Agreement;

 

(iv)                              the Borrower, the Agents and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement; and

 

(v)                                 no participant under any such participation
shall have any right to approve any amendment or waiver of any provision of this
Agreement, or any consent to any departure by the Borrower herefrom or
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or stated rate of interest on, the Advances or the
stated rate at which any fees or any other amounts payable hereunder are
calculated, in each case to the extent subject to such participation, or
postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or any other amounts payable hereunder, in each case to the
extent subject to such participation.

 

Each Lender shall promptly notify the Borrower after any sale of a participation
by such Lender pursuant to this Section 8.07(e); provided that the failure of
such Lender to give notice to the Borrower as provided in this
Section 8.07(e) shall not affect the validity of such participation or

 

55

--------------------------------------------------------------------------------


 

impose any obligations on such Lender or the applicable participant.  Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(f)                                   Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 8.07, disclose to the assignee or participant or proposed assignee
or participant, any information relating to the Borrower furnished to such
Lender by or on behalf of the Borrower; provided that, prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Information relating to the
Borrower received by it from such Lender as more fully set forth in
Section 8.08.

 

(g)                                  Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time create a security interest
in all or any portion of its rights under this Agreement (including, without
limitation and the Advances owing to it) to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations in
favor of any Federal Reserve Bank in accordance with Regulation A of the Board
of Governors of the Federal Reserve System or any central bank having
jurisdiction over such Lender.

 

SECTION 8.08              Confidentiality.  Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it or its
Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or any action or proceeding relating to this Agreement or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to

 

56

--------------------------------------------------------------------------------


 

any swap or derivative or similar transaction under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (iii) any rating agency, or (iv) the CUSIP Service Bureau or
any similar organization, (g) with the consent of the Borrower or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Lender or any of their respective Affiliates on a non-confidential basis
from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries, provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 8.09              Governing Law.  This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

SECTION 8.10              Execution in Counterparts.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

 

SECTION 8.11              Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to this Agreement, any other document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Acceptances, Notices of Borrowing,
amendments or other modifications, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

 

SECTION 8.12              Jurisdiction, Etc.  (a)  Each of the parties hereto
hereby irrevocably and unconditionally agrees that it will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or

 

57

--------------------------------------------------------------------------------


 

otherwise, against any party hereto or any Related Party of the foregoing in any
way relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(b)                                 Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any New York State or federal court.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(c)                                  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 8.02(a). 
Nothing in this Agreement will affect the right of any party hereto to serve
process in any other manner permitted by applicable law.

 

SECTION 8.13              Patriot Act Notice.  Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act.  The
Borrower shall provide, to the extent commercially reasonable, such information
and take such actions as are reasonably requested by the Administrative Agent or
any Lenders in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the Patriot Act.

 

SECTION 8.14              No Advisory or Fiduciary Responsibility.  In its
capacity as an Agent or a Lender, (a) no Agent or Lender has any responsibility
except as set forth herein and (b) no Agent or Lender shall be subject to any
fiduciary duties or other implied duties (to the extent permitted by law to be
waived).  The Borrower agrees that it will not take any position or bring any
claim against any Agent or any Lender that is contrary to the preceding
sentence.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification
hereof), the Borrower acknowledges and agrees that:  (i) the arranging and other
services regarding this Agreement provided by the Agents and the Lenders are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Agents and the Lenders, on the other hand; (ii) each Agent
and each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor or agent for the Borrower or any of its
Affiliates, or any other Person; and (iii) the Agents, the Lenders and each of
their respective Affiliates may be engaged in a broad range of

 

58

--------------------------------------------------------------------------------


 

transactions that involve interests that differ from those of the Borrower and
its Affiliates, and no Agent or Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates.

 

SECTION 8.15              Termination of Credit Documents.  The Borrower and
each applicable Lender agree that concurrently with the effectiveness of this
Agreement, the commitment amounts under the 2012 Credit Agreement shall
automatically reduce to zero and the 2012 Credit Agreement shall terminate,
without any notice or other action of any kind and notwithstanding any notice or
other requirement contained therein; provided that (a) the Borrower shall have
paid all amounts then payable under the 2012 Credit Agreement; and (b) any
provision of the 2012 Credit Agreement that by its terms survives termination
thereof shall continue in full force and effect.  Each Lender that is a party to
the 2012 Credit Agreement hereby waives any requirement of prior notice
thereunder in respect of any prepayment or termination of the commitments under
such agreement.

 

SECTION 8.16              Waiver of Jury Trial.  Each of the Borrower, the
Administrative Agent and the Lenders hereby irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the
actions of the Administrative Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.

 

[SIGNATURE PAGES FOLLOW]

 

59

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

ABBOTT LABORATORIES

 

 

 

 

 

By:

/s/ Valentine Yien

 

 

Name:

Valentine Yien

 

 

Title:

Vice President, Treasurer

 

[Signature Page to Abbott Five Year Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Roberto Salazar

 

 

Name:

Roberto Salazar

 

 

Title:

Vice President

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Robert LaPorte

 

 

Name:

Robert LaPorte

 

 

Title:

Director

 

 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

By:

/s/ Ritam Bhalla

 

 

Name:

Ritam Bhalla

 

 

Title:

Director

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Olivier Lopez

 

 

Name:

Olivier Lopez

 

 

Title:

Associate

 

 

 

MORGAN STANLEY BANK, N.A.., as a

 

Lender

 

 

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Authorized Signatory

 

[Signature Page to Abbott Five Year Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Lender

 

 

 

 

 

By:

/s/ Michael Hoffman

 

 

Name:

Michael Hoffman

 

 

Title:

Vice President

 

 

By:

/s/ Todd Grossnickle

 

 

Name:

Todd Grossnickle

 

 

Title:

Vice President

 

 

 

DEUTSCHE BANK AG NEW YORK

 

BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Ming K. Chu

 

 

Name:

Ming K. Chu

 

 

Title:

Vice President

 

 

By:

/s/ Virginia Cosenza

 

 

Name:

Virginia Cosenza

 

 

Title:

Vice President

 

 

 

SOCIÉTÉ GÉNÉRALE, as a Lender

 

 

 

 

 

By:

/s/ Joseph Moreno

 

 

Name:

Joseph Moreno

 

 

Title:

Managing Director

 

 

THE BANK OF TOKYO-MITSUBISHI

 

UFJ, LTD., as a Lender

 

 

 

 

 

By:

/s/ Jaime Sussman

 

 

Name:

Jaime Sussman

 

 

Title:

Authorized Signatory

 

 

THE ROYAL BANK OF SCOTLAND

 

PLC, as a Lender

 

 

 

 

 

By:

/s/ William McGinty

 

 

Name:

William McGinty

 

 

Title:

Director

 

[Signature Page to Abbott Five Year Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Thomas A. Foley

 

 

Name:

Thomas A. Foley

 

 

Title:

Managing Director

 

 

 

SANTANDER BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ William Maag

 

 

Name:

William Maag

 

 

Title:

Senior Vice President

 

 

 

STANDARD CHARTERED BANK, as a

 

Lender

 

 

 

 

 

By:

/s/ Felipe Macia

 

 

Name:

Felipe Macia

 

 

Title:

Managing Director

 

 

 

Syndications, Americas

 

 

By:

/s/ Hsing H. Huang

 

 

Name:

Hsing H. Huang

 

 

Title:

Associate Director

 

 

 

Standard Chartered Bank NY

 

 

 

GOLDMAN SACHS BANK USA, as a

 

Lender

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

 

Name:

Rebecca Kratz

 

 

Title:

Authorized Signatory

 

 

 

THE NORTHERN TRUST COMPANY, as

 

a Lender

 

 

 

 

 

By:

/s/ Fiyaz Khan

 

 

Name:

Fiyaz Khan

 

 

Title:

Vice President

 

[Signature Page to Abbott Five Year Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANCO BILBAO VIZCAYA

 

ARGENTARIA, S.A., as a Lender

 

 

 

 

 

By:

/s/ Brian Crowley

 

 

Name:

Brian Crowley

 

 

Title:

Managing Director

 

 

By:

/s/ Nurys Maleki

 

 

Name:

Nurys Maleki

 

 

Title:

Vice President

 

 

 

Global Trade Finance

 

 

 

ING BANK N.V. DUBLIN BRANCH, as a

 

Lender

 

 

 

 

 

By:

/s/ Emma Condon-Kraeft

 

 

Name:

Emma Condon-Kraeft

 

 

Title:

Vice President

 

 

By:

/s/ Aidan Neill

 

 

Name:

Aidan Neill

 

 

Title:

Director

 

 

 

INTESA SANPAOLO S.P.A., NEW YORK

 

BRANCH, as a Lender

 

 

 

 

 

By:

/s/ John J. Michalisin

 

 

Name:

John J. Michalisin

 

 

Title:

First Vice President

 

 

By:

/s/ William S. Denton

 

 

Name:

William S. Denton

 

 

Title:

Global Relationship Manager

 

 

 

MIZUHO BANK, LTD., as a Lender

 

 

 

 

 

 

 

By:

/s/ Bertram H. Tang

 

 

Name:

Bertram H. Tang

 

 

Title:

Authorized Signatory

 

[Signature Page to Abbott Five Year Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Scott MacVicar

 

 

Name:

Scott MacVicar

 

 

Title:

Authorized Signatory

 

 

SVENSKA HANDELSBANKEN AB

 

(PUBL), as a Lender

 

 

 

 

 

 

By:

/s/ Mark Emmett

 

 

Name:

Mark Emmett

 

 

Title:

Vice President

 

 

By:

/s/ Ken Murakami

 

 

Name:

Ken Murakami

 

 

Title:

Treasurer

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Kathleen D. Schurr

 

 

Name:

Kathleen D. Schurr

 

 

Title:

Vice President

 

[Signature Page to Abbott Five Year Credit Agreement]

 

--------------------------------------------------------------------------------